     Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 1 of 58
 FILED B'l__A_T_o.c.

         Mar 9, 2020                                                            ,l
                                                                                     ,.,<\,<... ,: .
                                                                                       "'.:_..
                                                                                                                     .. ,/·'
                                                                                                                      !\ ,� .. ( :·,
                                                                                                                                                 JNut:.t�i
                                                                                                                                  '·.\            SEAi.
                                                                            .r :/ ,
                                                                                             f'
                                                                               / ...,// {;,,                                        '\




                                 �-fu ', ·. ., �c' . I;, l
        ANGELA E.. NOSL..E                                                                  <                                     � �...:,. ,'
       CLERK u. s' DIST. er.
                                                                                                                           .,J




------------"""',-.iITED s TATES 11! 1�:$�_9r' i' ,.O'tiJ'.
                                                                                                        '    ..'.   ' • !. �·


       s C. OF FLA. FTL                                                                                                              ied to be a true and correct
                                                                                                                                   r of original flied in t�1is Difilrict.

                                                                . .
                                                                     for ti\� ·' · !1 � .. ;·,
                                                                                 , •
                                                                                                            · ..            _;, 6a,sd           �
                                                                                                                                Mary L. Moran, C�l'f< of voun
                                                                                                                                                              2 ,: �
                                                               Distnct Of Oregon                                                US District Cou
                                                                                                                                 8y Cep:Jty Cieri< 7"'"-t,,----,---,,-<+--,--
                           United States of America                        )                                                     Pagtis
                                        V,

             DELVIN MILLS aka "Jit," TREVEON DONTE
                                                                           )
                                                                           )            Case No. ,,,..               . j ('.·
                                                                                                                       L·
                                                                                                                                     1•·;'
                                                                                                                                        I I
                                                                                                                                                 ·-   /   '



            JORDAN aka "Chop," and DAMIAN BERNARD                          )
                      FLETCHER aka "Box"                                   )
                                                                                                                                                                           ,·.
        --------- -------· --�------------- ------                         � 20-6144-STRAUSS                                                                           •     I




                                                        CRIMTI\TAL COMPLAINT
                                                                                                                                                                       '· ·'
                                                                                                                                                                         ·
                                                                                                                                                                       j- ·\




                 1, the complainant in this case, state that the following is true to the best of my knowledge and belief.                                             .·.•,-:
         On or about the date(s) of __November 2019 through preseri_t __ in the cow1ty of ___Multno_m_a_h___ in the
                               District o f           Oregon          , the defendant(s) violated:

                    Code Section                                                                 Offense Description
         18 U.S.C. § 1344                              Bank Fraud
         18 U.S.C. § 1349                              Conspiracy to Commit Bank Fraud
         18 U.S.C. § 1028A                             Aggravated Identity Theft




                 This criminal complaint is based on these facts:
         See the affidavit of Special Agent Clinton Lindsly




                 iYf Continued on the attached sheet.



                                                                                                   Clinton Lind sly, Special Agent OHS/ICE/HSI
                                                                                                                             Printed name and title

         Sworn to before me and signed in my presence.


         Date:             02/26/2020
                                                                                                                                 Judge ·s s ignaiure

         City and state:                ......   ·-Portland,    Oregon
                                                    ..... ---------------                          Honorable Magistrate Judge Youlee Yim You
                                                                                                                             Primed name and title
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 2 of 58
                             <



     DISTRICT OF OREOON ,ss:             AFFIDAVIT OF CLINTON LINDSLY


                  A ffidavitin Supportofa Crim inalCom plaintand A rrestW arrant

            1:Clinton Lindsly,being duly sworn,dohereby depose and state asfollows:

                                 Introduction and A gentBackground

                    JhavebcenemployedasaSpecialAgcnt(SA)byDepartmentofHomcland
     Security(DHS),ImmigrationandCustomsEnforcement(1CE),HomelandSccurity
     lnvestigations(HSI),sinceAugustof2010.1am currentlyassignedtotheICE//HSIOfficeofthe
     AssistantSpecialAgentin Charge,in Portland,Oregon narcotics unit. Previously.lw'as

      assigned to the JCE/H SIOfficein lwosAngcles,California,w here1worked foroversix yearsin

      amoney laundering and narcoticsgroup thatspecialized inundercoveroperations. M y fonnal

      law enforcem enttraining includessuccessfullycompleting the23-week HS1basictraining

      courseattheFederalLaw EnforcementTraining Centerin Glynco,Georgia. During thetraining,

      Ilearned how controlled substancesare m anufactured,consum ed,packaged,marketed.and

      distributed. Sincethen,lhaveparticipated in dozensofinvestigationswhicà utilizcd wirelps,

      controlled purchase operations,physicalsurveillance,trash searches,electronicvehicletracking,

      polecalneras,carswith hidden com partmentsused to transportdrugs,buy/walks,buy/busts,cell

      phonegeo-location techniques,cell-site simulators,undcrcoveroperationsincludingnarcotics

      and m oney laundering,inform ants,searchw arrants,interviews,arrests,and/orpen register/trap

      andtrace orders.Ihave interview edand managed infonnantsin drag cases,prcpared and

      executed searchwarrants.an-ested and intelwiewed suspects,conductedphysicalsurveillancc,

      and operated/utilized electronicand video surveillanceduring my drug invesligations.



       Page 1 - AffidavitofClinton Lindsly                      USAO Version Rev.O ctober 2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 3 of 58
                               <



                   Additionally,1have conducted financialinvestigations involving sophisticated

     money laundering techniquesand fraud. During these investigations,lhavebecomefamiliar

     with how individualstravelfrom one stateto anotherstate to com m itcrim e sprees.During these

     crime sprees,suspectsoften stealcreditcards,identifications,checks,financialinstruments,bank

     accountinfonnation,orotherpersonalidentifying information from breaking into vehiclesor

     hom es. Aftersuccessfully stealing thesefinancialinstrum ents,the individualthen comm its

     num erous creditcard transactionsatretailmerchantsthcm selvcsorrecruitsotherindividualsto

     conductthetransactions.often tim espurchasing valuableelcctronicsorgiftcards. Also,some of

     these individualswillatlemptto actasan 'dimposter''atthevictim 'sGnancialinstitution in order

     to cash otherstolcn checkg. 1know thatthesecrimesoften go unsolved duetotl4emulti-

     jurisdictionalnatureofthecrimespreeaswellasalackofwitnesseswho canidentifythe
     individual'strucidentity. Furtherm ore,often timesduring these thef'
                                                                        tsseveralm embersare

     participating including co-conspiratorsconducting surveillancefbrlaw enforcem ent,witnesses,

     and/orassisting with thebreak-insthem selves. Thisrequiresthesem em bersto be in

     comm unication,which isoften donebytheuse ofacellphone.

                   1submitthisafxdavitin suppon ofa crim inalcom plaintand arrestwarrantsfor

     the follow ing persons:

                           DelvinM'
                                  ILLSalsoknow'
                                              n as(AKA)(ilit''withadateofbinh (l3OB)of
                     Florida DriverLicense '                 .   FBl            and who is

            currently in policecustody on statefelony charges in M iam i,Florida;




      Pagc2 - AffidavitofClinton Lindsly                         USAO Version Rev.October2:15
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 4 of 58
                              <



                            Dam ian FLETCH ER AKA t'Box''with a DOB o                ,Florida Driver

             License                   ,FBl .
                                            '            and believed to reside at

                                                 ;and

                            'freveon JORDAN AKA Skchop''w ith aDOB of                Florida Driver

             License                   ,FBI,            .and believedto reside at



      A.
       sexplained below,thereisprobablecauseto believe,and 1do believe,thatthe above-named

      individualscom m itted Conspiracy t()Comm itBank Fraud,Bank Fraud,and Aggravated Idcntity

      Theh in violationof18U.S.C.j1344,18U.S.C.9 1349,and 18U.S.C.j1028A asfurther
      described below .

                                             Applicable Law

                    1sU.S.C.jl344provides:
                       q'lpoeverknowingly exccutes,orattemptsto executesa schem eor
                       artifice
                       (1) to defraudafinancialinstitution;or
                       (2) to obtainany ofthemoneys,funds,credits:assets,securities,or
                       otherproperty owned by,orunderthecustody orcontrolof,afinancial
                       institution,by meansoffalseorfraudulentpretenses.representationsr
                       orprom ises;          .
                       shallbefined notm orethan $1,000,000 orimprisoned notmorethan
                       30years,orboth.

                    l8U .S.C.jl349provides:
                       Any person whoattemptsorconspiresto comm itany offknse under
                       thischaptershallbesubjecttothesamepenaltiesasthoseprescribed
                       fortheoffense,thecommissionofwhichwastheobjectoftheattempt
                       orconspiracy.




       Page3 - Affidavit()fClinton Lindsly                     USAO Versjon Rev.(lcttlber2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 5 of 58
                             <




                     l8U.S.C.j 1028A provides,in part:
                     svhoever,during and in relation to any felony violation enumerated in
                     subsection (c),knowingly transfers,possesses,oruses,w'ithoutlawful
                     authority,a meansofidentification ofanotherperson shall,in
                     addition to the punishmentprovided forsuch felony,besentenced to
                     aterm ofim plisollm entof2 years.

                                      Statem entofProbable Cause

                                         lnvesticative Sum m anr

                    lnNovember2019,DHS,
                                      /ICE/TISIPortland,Oregon,inconjunctionwith W est
     Linn Policc Department,Tualatin Police Departm ent,Clark County Sheriff sOffice,and others,

      beganto investigatemembersofanlnterstateCriminalOrganization(lCO)believed tobe
      affiliated to a nationalcrim inalorganization calledthe dtFelony Lane Gang''responsible for

      flyingto Portland,Oregon and elsewhere tocomm itcrim e sprees. Theterm Felony Lane Gang

      isaname usedby investigatorsin variousinvestigationsacrossthecountry,and itisunknown

      whethcrm cm bersofthc 1CO use thenam easwell.

             8.     Theinvestigation revealed tharmembersofthelCO would travelto targeted

      Iocations,such asparks,daycares,orgym sto com m itl'sm ash & grabs''from vehiclesusing a

     rentalvehicleinthegreaterPortlandarea.The1CO appearstoprimarilytargetfemalcvictims
     who leave theirpurses.wallets.and/orothervaluablesin thevchicle. Afterthevictim exitsthe

     vehicle and goesto thepark,dropsoffa child atdaycare,orinto thegym toworkout, the lCO

     m embersquickly break intothevehicle,stcalthepurse/wallet,and driveaway. ltisbelieved

     thatthe prim ary purposeofthetheftisto com m itcheck,bank,and merchantfraud.After
      stealing thepursesand/orwallets,the 1CO m em bersquicklydeploy additionalmem bersto

     conductnumerouscreditcard fraud merchanttransactionsbefore the victim can alertfinancial

      Page4 - AffidavitofClinton Lindsly                         USAO Verjion Rev. October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 6 of 58
                             <'



      institutions. During thesetransactions,the suspectspurchase valuable clcctronicsorgiflcards,

      which are easily liquidated. Also,m embersofthe1CO poseasthevictim ,with thcir

      identification and bank card,to thevictim 'sbank and cash othervictim schecksm ade payable

      forcash. Thus far,thisinvestigation hasidentified atleast32 carthef'
                                                                         tsduringtheircrim e spree

      in Oregon,som eofwhich haveresulted in thecashingofnumerousfraudulentvictims'checks

      and/orimpersonations.These theftshave occurred in the DistrictofOregon and tlne Districtof

      W ashington including thefollowing cities'
                                               .Vancouver,LakeOswego.W estLinn,Tualatin,

      Clackam as,Happy Valley,Salem ,Coneallis,Albany,Springfield,and Beaverton. In one

      instancesa handgun wasstolen and hasnotbeen recovered.Thc lossto victims,including banks.

      during thiscrim espree isin excessof$100,000.

                                lCO M embers And TheirRespectiveRoles

                    Thusfar,thisinvestigation hasidentified several1CO m embersand their

      respective roles. lhavcprovided a description ofeach suspectand theirrolebelow fortheCourt.

                    Leaders and Organizers'
                                          .

                               Dtlvin M ILLS akatkJit'': M ILLS residesin Lauderdale Lakes,

                        Florida. According to this investigationandup untilhisarreston Decem ber

                        1.
                         7,20l9,foran outstanding vehicularmanslaughterwarrant,SIILLS Nvas

                        identifsedtousephonenumbe                     Subjec:Phone-1)t()
      communicateq'ithco-conspirators.M Il=Lj waSresponsibleforcommitlingthevehicletheftsto
      sectlrefinancialinstruments,recruiting bank impersonators,directing the bank im personators,

      and driving thebank im personatorsto each bank to cash stolen ehecks. M ILLS iscurrently in

      policecustody. lam familiarwith theappearance ofM ILLS from review ing hisFloridaDriver


       Page5 - AffidavitofClinton Lindsly                       USAO Version Rev. Odober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 7 of 58
                                <




       Licensephotograph and numerouspictures on hisFacebook accountunderthe screen
                                                                                                 nam e

       (CBICISII
               O'.
                 N'
                  EYJlT''(https:''u'u'
                                     vl'sfacebtlqk.ctèI)'t.
                                            .             ,
                                                          '(3I(f51(-')N E:
                                                                         'YJ1-L).
                                                                            .



                           b.     Dam ian FLETCHER aka t$Box'': FLETCH ER residesin Fort

                           Lauderdale,Florida.According to thisinvestigation,FLETCH ER was

        .          .,      identifiedtousephonenumber                           (SubjectPhone-3)to
        '
                t 'l      communicatewithcoconspirators. Ft-s-rcu nu isresponsible o r
                                                  -




      comm iling thevehicletheftsto securefinancialinstnlmentsand driving the bank im personators

      to each bank to cash stolen checks. lam fam iliarwith the appearanceofFLETCH ER from

      reviewing hisFlorida DriverLicensephotograpl)and numerouspicttlreson hisFacebook

      accountunderthe screen name k'Hotl-
                                        lead Box''

      (1èttpj:??'
                5yïvïv.1'
                        acebok
                             'lk'.k2t
                                    nTnz
                                       /
                                       F
                                       tlal
                                          '
                                          ni::
                                             tn.f.F1-ETf'
                                                        .'11f(14(
                                                                ).
                                  Treveon JOIIDAN akatkpork Chorf'; JORDAN residesin Lauderdale
                          Lakes,Florida.According to thisinvestigation, JORDAN was identified to

            .       .1
                          usephonenumber                        JORDAN'SPhone).JORDAN is
                          responsiblefbrcom m itting thevehicletheftsto securefinancialinstrum ents
      and drivingthebank impersonatorstoeach bank to,cash stolen checks.JORDAN rtnttd one of

      thevehiclesutilized during the crime spreein Portland, Oregon.1am fam iliarwith the

      appearanccofJORDAN from revieqvinghisFlorida DriverLicensephotograph, surveillance

      footage ofhim atPDX whilerenting aJeep Compass, and imageson sociallmedia from SH LLS

      Facebook account.




      Page6 - AffidavitofClintoq Lindsly                               USAO Version Rev. October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 8 of 58
                                               <




            J.                       q.
                 ;E.
                   ; y)Sk'.,.;
                   y'S               .
             î'#
             :.
              ('
               ;' '
                 yj
                  ;                       Dcerfield, Florida.LUPO travelswith thelCO during variouscrim esprees.
                                 '
        k )y,,, ,,, ,;
        .            'Lî' I-UPO isresponsible forbank'impersonationsforthe purpose ofcashing
             ('';                    jf
         )
         t).,
            .r#.
            (  .
               :
               '
               .
               ,p;
                    .,
                                          checksobtainedfiom thevehiclethefts.lam familiarwiththeappearanceof
      .rr>
         )
        tx      y
                i
                t ,.
      I-LT O from review ing herFlorida DriverLicensephotograph and numeroussurveillance images

      from variousbankswhere LUPO posed asan imposter, On January 23,2020,a GrandJury in

      OregonihdictedLUPO fortwocountsofBankFraud,18U.S.C.jl344,andthreecountsof
      Aggravated ldentityTheft,18U.S.C.j 1028.
                                             *.OnFebruary 13,2020,LUPO wasarrested for
      an outstanding state felony warrantand is now in federalcustody.




       Page7- AffidavitofClinton Lindsly                                        USAO Version Rev.October2915
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 9 of 58
                                              <



                  s-ry
                     ,
                     :                          M egan SPLJRI-OCK akaM eaan Brown: SPURLOCK isbelievedto
              k;).;r;,yj-
              .
                             .
                  ?
                  '
                  4
                  (
                  :.$.                   residecurrently in theState ()l,SYashington having relocated recently from the
                              ,
                              ;
                              !
       '                    ?f1          stateofOhioandusesphonenumber                       (SPURLOCK'SPhone)
      E@1
        .                   i)
                             q?1
                                                                                                                    .
      ..                       $.
      .,.
       . '(                    j
                            .. ,
                               j.t'
      t,)
        y'                  f' ' SPURLOCK isresponsible forbank impersonationsforthe purposeofcashing
       , ,.                 )t
                             jj
                               ,   ..,


      checksobtained fiom the vehicle thefts. Iam fam iliarwith the appearance ofSPURLOCK from
                  ;
      review tng herOhio DriverLicensephotograph,num eroussurveillanceim agesfrom various

      banks whereSPURLOCK posed asan impostersand meetingherin person. On January 23,

      2020,aG randJury in Oregon indicted SPURLOCK fortqvecountsofBank Fraud,18U.S.C.

      j 1344,andthreecountsofAggravatedIdentityTheft,18U.S.C.j1028A.OnJanuary28,
      2020,SPLT
              ,IV OCK wasarrestedpursuantto theabovechargesand iscurrently in federal

      custody.




                                   On Novem ber l6,2019,Ilearned ofavehiclebreak-in and theftthatoccurred in

      the city ofTigard,Oregon by Cook Park.Thiswasreportedto m eby aclosefam ily member


       Page8 - AffidavitofC linton Lindsly                                        USAO Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 10 of 58
                                <



      who isa friend ofthe victim ofthatincident. Afterlearning ofthisincident,lcalled and spoke

      withTualatinPoliceDepartment(TPD)OfficerShawnFischer,whowastherespondingofficer
      totheaboveincident.Ilearnedfrom him thatatapproximately l0:30a.m .,thevictim (Victim-
      11)parked nearCookPark,placed herpursetlndelmeaththefrontpassengerseat,andwalkedto
      thepark. Severalm inutesaftcrparking and walking away from hcrvchicle,awitnesscalled 91l

      and reported thatthey obselwed a black male breaking into Victim -l'svehicle.Thewitness

      confronted theperpetrator,who tled and gotinto a grey Jeep Com pass,and drove away priorto

      police arriving. Victim -lreported thatherw alletandproperty'hadbeen stolen which consisted

      ofsom eofthe following item s:creditcards,identification card,a book ofchecksforAlneriprise

      Financialaccount-7540,variousN ikeclothing,and awedding ring.

                     TPD OfficerFischertold m ethatthewitnessstated thatthe r ey Jeep Com pass

      hadW ashinglon licenseplate#BPN8I3!(Jeep Compass).Duringhisreview ofrecords,TPD
      OfficerFischerlearned thattheJeep Compasswasregistered to Enterprise CarRentaland was

      rentedby JORDAN atPortland lnternationalAirport(PDX)onNovember7.2019.According
      toEntemrise.JORDAN reportedphonenumberof                                (JORDAN'SPhone)and
      rented theJeep Compassby presenting hisFlorida Driver License. JORDAN ultimately

      retumedtheJeepCompassonNovemberlj,20l9.
                      lwentto PDX and reviewed surveillance footagerelated totherentaloftheJeep

      Com pass. During 1
                       ::),
                          .review ofsunleillancefootage,lobserved thatJORDAN,whowasalso

      w ith anothermale 1subscquently recognized asM ILLS,rented theJeep Compasson N
                                                                                   'ovem ber


      lThevictim sarenumbered asthey appearintheaffidavitand theirnamesareomitted to protecttheiridentity. All
      victimsreportedthe crimeto theappropriatepolicedepartment,who oompleted apolicerepoM. lhavereviewed
      each reportand/arspokewith theinvestigating agency regarding each incident.Ibelievethatthesereportsare
      reliablc and credible.
       Page9 - AffidavitofClinton Lindsly                              USA O Version Rev.October 2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 11 of 58




      7,2019,from PDX. lobserved thatJORDAN didnotappearto haveany luggageand/orbags,

      norcould llocatehim on surveillancefootage in the airport. EventuallysJORDAN drove away

      by hinnselfin theJeep Com pass. Ihavepresented severalim agesfrom the surveillancefootage

      fortheCourtbelow:




                                                                                          .,.!
                                                                                          L.k'f
                                                                                          Dj:

                    1also review ed surveillance footagefrom JORD AN'Sret'urn oftheJeep

      com pass,which occurred on Novem ber I8,2019. During my review offoomge,lobserved that

      JO RDAN returned the Jeep Com passwith > .
                                               ,0 additionalblack males.A fterunloading several

      bags,JORIIAN and theblack m alesappearedto check in atthe United A irlinesticket$00th and

      w ere lastobserved walkingtowardsTerm inalE atapproxim ately l0:50 a.m .Based on m y

      review ofoutbound tlightsforthatday and theapproximatetime lobselared JORDAN w alking

      towardsTerm inalE,1belicvethatJORDAN goton United #2369 to Denvcr,Colorado which

      departed PIIX from Term inalE2 atl2:25 p.ln. 1havepresented severalimagesfrom the

      surveillance footageforthe Courtbelow. lbelieve thatJORDAN isthe lnalein them iddle

      wearing a black hoodie w'ith ared Florida Panthersbeanie with apom on top,FLETCHER isin

      the tealhoodieand again inthcred shirtw ith long hair,andM ILLS isin thefrontwcaring a

      blackjacket.A subsequentreview ofUnitedAirlinesflightmanifestrecordsconûnmedthat
      JO RDAN flew with FLETCH ER to Denver,Colorado. How ever,atthistimeInvestigatorsdo

       Page 10 - AffidavitofClinton Lindsly                   IJSAO Versiou Rev.O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 12 of 58
                                 W' ..



      notknow whattlightM ILLS took orifhewasflying underan assum ed name. Asnoted below,
       attim e ofthefiight,M ILLS had multiple state warrantsforbisarrestthatwereoutstanding since

      20l8,
                                                              Jyf




                       Afterreviewing PDX surveillancefootage, lconducted a licenseplatesearch

      usingaLicensePlateReaderz(1wPR)databasefortheJeep Compass.Duringmyreview ofLPR
      records,lidentified thattlne Jeep Compasswasobservedparked atthe Studio6 M otelat49l1

      NE 82nd Avenue,Portland,Oregon 97220 on November 12, 2019,atapproximately 12:40 a.m .,

      which wasduring JORDAN'Srentalperiod ofthe Jeep Compasg. lthen wentto the Studio 6

      and m etw ith them anager.3 Itold them anagerthatlwasinvestigating a suspectnamedTreveon

      JORD AN and slqowed the manageraDM V photograph ofJORDAN . The managerstated that



      2TheLPR databasecapturesIioenseplatesofvehicleson publicroadwaysf'    rom onboard camerasinpolicecarsand
      automatically uploadsthelicenseplatet'hit''with an approximateGPS location. Thisdatabaseisthen scarchableby
      1aw enforcementandprovidesthe exactdate,time,and locationofthelicenseplateit   hit''with an image.
      3Iwenttos-  fotel6 on two separateoccasionsand interviewed themanagerand reviewed company records. The
      information gained from both ofthe visitsissummarized here.
       Page 11 - AffidavitofClinton Lindsly                             USAO Version Rev. October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 13 of 58
                             <



      he/sherecognized JO RDAN asherecently stayed athis/herhotel. lthen showed them anager

      DM V photographsofFLETCHER and M ILLS,to w'hich the managerstated thathe/she

      recognizedthem astheystaytherefrequently.'l'llemanagcrstatedthatthey(JORDAN,
      SSILLS,andFLETCHER)usuallystayatthehotelwithanolderwhitefemalewithblondehair.
      The managerstated thatshesometimesrentsherown room and thathe/she would beable to

      locatethe record. Afterseveralm inutcs,thclnanagertold me thattheblondefemale'snamewas
                                               h.
      LU PO. WFhen asked aboutthecheck-in procedure,them anagerstatedthatwhen acustom er

      rentsaroom ,thecustomerpresentstheiridentification and he/sheentersthatinformation into

      his/herrecord system . Them anagerstated thathe/sheonlycapturesthcinformation on the

      identification card and doesn'task forphone num bersorany otherinform atikln.

                    Them anagerallowcdm e to review,sulweillancefootageand customerrecords.

      During 111).
                 ,review ofcustomerrecords,Ilearned thatS'
                                                         IILLS,JO RDAN ,and LUPO l4ad rented

      roomsatiheStudio6M otelonseveralprioroccasionsincluding'
                                                             .
                       M ILLS'
                             .

                        i. 9/17/19,room 229.$99.71

                        ii. 4/26/19,room 252,$ll5.63

                       iii. 4/22/19,room 252,$115.63
                       JO RDAN:

                            l1/12/19,room 1l6,$68.69
                            l1/11/19,room 226,$68.69

                       LUPO:

                        i. 6/8/l9,rooln 252,$87.01

       Page12 - AffidavitofClinton Lindsly                      USAO Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 14 of 58




                                               $
                                               t
                           6/2/19,room 240,$82.43

                       iii. 5/3l/19,room 25l,$123.65
                    Ireviewed severalhoursofsurveillance footage and observed JO RDAN driving

      theJeep Compass. lhaveprovided severalim agesbelow fortheCoul'tofJORDAN and the

      leep Com pass.




       lnvestieation ldentifiesAdditionalVittim sofCrim e Spree in B'esttzinn and Clackam as

                    D uring subsequentconversationswith TPD OfficerFischer,lleam ed thatW'est

      LinnPoliceDepal
                    -tment(WLPD)wasinvestigating agreyJeep Compassforsuspectedcartheûs
      andbank fraud,A ccording to W LPD OfficerGlenn Howard,onN ovember 12,2019,W LPD

      received two back to back reportsofcartheftsthatoccurred in closeproximity to each other.

      Specifically,atapproximately 7:45 a.
                                         m .,a cartheftwasreported by Victim-z atM'
                                                                                  'estLinn

      Kindercare located at3020 Iwazy RiverDr.,SvestLinn,Oregon 97068. Victim-z reported that

      sheparked atK indercareto drop herchild offfordaycare,placed herpurseunderneath thefron:

      seat,and wentinside.A fterseveralm inutesV ictim -z returned and found thatherdriverside

      w indow w asbroken andherpursew asstolen,which included creditcards and heridentification

      card. Afterthetheft,Victim -z wasableto quickly cancelhercreditcards and/oralerther

      financialinstim tion. Thusfar,no additionalfraud hasbeen reported.

       Page 13 - AfiidavitofClinton Lindsly                   U SAO Version Rev.O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 15 of 58
                             <



                     Atapproximately 8:00 a.m .on the sam eday,a carthef'
                                                                        twasrepol4ed by Victim -3

      atW estLinn Cascade Summ itM ontessorilocated at3100 ParkerRoad,W estLinn,Oregon

      97068. According to Googlem aps,the CascadeSum mh M ontessoriisapproxim ately 2.8 m iles

      away from the W estLinn Kindercare,which isa lO-m inute drive. Victim -3 reported thatshe

      parked atCascadc Sum mitM ontessorito drop herchild offfordaycare,leftherpurse on the

      frontseatin herunlocked vehicle,and wentinside. Afterseveralminutes,V ictim -3 returned and

      found thatherpurse wasstolen,w hich incltlded creditcards,bank debitcard,and her

      identification card.

                     Overthenextseveraldays,Victim -3'screditcardswerefraudulently used

      numeroustim esatvariouslocationsin the greaterPortlandareaincluding Safeway,Target,

      ChampsSporting Goods,and otherlocationsby atleastfoursuspects.Thesetransactionstotaled

      severalthousand dollars. lnvestigatorswere ableto obtain sunzeillance imageg,which lcd tothe

      identification ofoneofthesuspectswho com mitted them erchantfrau              Ihave

      provided severalim agesbelow fortheCourt:




             23.     ln addition to the above fraudulentactivity,Victim -3'sbank accountatAdvantis

      CreditUnionwasalsoutilizedby anStimposter''(lateridentifiedasSPURLOCK)posingas
       Page14 - AffidavitOfClinton Lindsly                     USAO Version Rev. October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 16 of 58
                             <



      Victinn-3 to cash othervietim s'stolen checks,which 1ed loatlemptingto defraud Advantis

      CreditUnion ofover$10,000. Fourofthe checkscashed into Victim -3'saccountwerereported
      stolen on Novem berj,2019,from acartheftin C lackam as, Oregon. ln addition,oneother

      attcm ptcd butthw arted check was stolen from Victim -lwhen hercarwasbroken into on

      N ovem ber l6,2019,in Tualatin asdescribed above. Forcontinuity ofthe aftsdavit, these events

      aredescribed in m ore detaillater.

                    During my review oi'surveillance footageofsom e oftbeabove fraud checks, l

      observedthatthefraudster(SPURLOCK)wasgetting outofandintoagreyJeep Compass,
      consistentwith thevehiclerented byJOR D-
                                             YN. 1have provided severalimagesfOrthe Coul'
                                                                                        t:




                         lnvestiegtiprlldentiliq,Vancouver.W ashincton Victim

                    Duringm y outreachesofnearby citiesforadditional'
                                                                    victil-ns, lidentified acar

      theftwhich occtlrred on Novembcr11,20l9,atHockinson M eadowsComm unity Park located at

      l09l0 NE l72nd Ave,Vancouver,Svashington 98682. Specifically, on N ovcmber11,2019,

      Clark County Sheriff'sOfficereceived a911callfrom an off-duty VancouverPolice

      Departmentofficerwhom reported asuspiciousvehicledescribed asa grey Jeep Compass

      bearingW ashingtonlicenseplate#B17N8l31(Jcep Compass).Theoff-dutyofficerreportedthat
      he/she believed thattheJeep Com passwascarprowling. Specifically, theoff-duty officerstated

      thathe/shewasatthepark and obselw ed theJeep Compasspark rightnextto his/hercardespitc
       Page 15 - AffidavitofClinton Lindsly               U SAO Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 17 of 58
                                  <



          being an em pty lot.The officerreported thatthe Jeep Compasscontinued to m ove back and

          fol4h between the frontand rearparking lot,routinely parking very closeto othervehicles.

          Shol-tly afterthe off-duty officerleftthe park,Victim -4 had hercarbroken into. Victim-4 stated

          thatshewentto the park and leftherpurseunderneath the frontseatbutdidn'tlock hercar.

          W hen Victim -4 returnedtohercar,shediscovered thatherpurse w'asstolen. Victim-4 reported

          thathcrpurse contained herW ashington DriverLicense,herLawfulPerm anentResidentCard,

          herSocialSecurity card,and hcrChase bank debitcard.

                 26.    On Novem ber22,2019,lcalled and interviewed theoglduty'police officerwbo

          witnessed theJeep Compassshortly beforetheabovetheft, According te the officer, he/she
      '

          observed a black m aleapproxim ately20-30 years old insidethe Jeep Com passwearing a
                                                            k
          colorfulbeanie with anem blem on the flip up parton the frontandball//pom ontop. l

          subsequently'sbow ed the officera photograph ofJORD-
                                                             YN wearing the FloridaPanthersbeanie

          atPDX on Novem berl8,2019. Theoftscerstatcd thatJORDAN 'Sbeaniewasalm ostthe exact

          bettniethathe/she observedthe black malew earing during theNovem ber 1l, 2019,carprowl.

          Basedonthisinformation,andtheuniquelû
                                              pclm''ontopofthebeanie(aswellastheother
          infonnation in thisaffidavit),lbelievethatJORDAN wasdrivingtheJeep Conpassand
          subsequently'stoleVictim -4'spurse forthepurposeoffurtherthe bank fraud conspiracy. 1have

      provided a zoomed in im ageofJO RDAN 'Sbeanie fortheCourt:




          Page 16 - A ffidavitofClinton Lindsly                     USAO Version Rev. October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 18 of 58
                             <



          lnvestieatorsO btain H istoricalCellTow erand TollRecordsofJORDAN'SPhone

                     OnN ovember25,20l9,based inparton the above information,the Honorable

      StacieF.Beckerm an,United StatesM agistrate Judge,DistrictofOregon,signed a search

      warrant(19-M C-1017)authorizingHSlPortlandtoobtain thehistoricalcellsitedata,toll
      records,real-time GPS data,and otherinformation forJORDAN'SPhone                         from

      November 1,2018,to Novem ber25,20l9.The purposeofthisrequestwasforlnvestigatorsto

      beable to review the movem entsofJO RDAN in relation to variousidentified crim inalacts

      conductcd during thissuspectcd crim c sprec and to also identify otherco-conspirators.

                     On Novelnber27,2019,pursuantto the abovesearch warrant,T-M obile provided

      HSlthehistoricalcellsitc data and tollrecordsforJORDAN'SPhone.Thc information

      provided byT-M obile washistoricalcelltowersitedata. Specifically.these records included the
                                                '11
      exactcellphone towerlocation thatJO RDAN 'SPhone uscd each tim e acall/textwassenîor

      received. Thisinfonuation wasprovidcd inthe form ofaphysicaladdress.'l-he location ofthe

      phone in between theconamunicationswasnotcaptured by thecellphone provider. Based on

      my trailling and experience,Iknow thatoftentimesthecellphone towerutilized by'the cell

      pllone during its comm unication can beseveralhundredto severalthousand m etersaway from

      the actuallocation ofthe cellphone. During m y revicw ofJORDAN'SPhone data,1learned

      thatJO IADA N appearedto haveflown from FortLauderdale,Floridato Seattle,Nvashington on

      N ovem ber5,2019,anclthen traveled from Seattle,M/ashington to Portland,Oregon eitherby

      car,bus,ortrain. lalso found thatJO RDAN'SPhonewasin closeproxim ity to severalofthe



      detaillater.


       Page 17 - AffidavitofClinton Lindsly                      USA O Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 19 of 58
                             <



        Revicw ofJORDAN'SCalline Activita'ldentifiesSubiectPhone 1 (M ILLS)and Subiect
                                  Phone-J (FLVTCH ER)
                    11'
                      ëaddition to reviewing historicalcellsite dataforJORDAN 'ScellphoTle,1also

      conducted tollanalysîsofJORDAN'Scalling activity surrounding t'
                                                                    w o oftheabove described

      incidents,thatbeingtheNovember l1,2019,Vancouverthefland theNovember12,2019,'
                                                                                  W est

      Linn K indercare theft. Asdescribed in m ore detailbelow,historicalcellsitedata placed

      JOR DAN atornearboth crim elocations. During my review ofcalling activity surrounding

      thesetwoincidents,1identisedthatitappearedthatphonenumber                      (Subject
      Phone-l/'M 1LlwS)andphonenumbe                    (SubjectPIAOne-3.
                                                                        T LETCHER)were
      intimately involved w'ith thecrim inalacts.Asdiscussed in m oredetailbelow,Iknow that

      SubjectPhone-lbelongstoMILLSandSubjectPhone-3belongstoFLETCHER because
      phoneswith those assigned numberswere found with M ILLS and FLETCHER onthe day of

      M'ILLS'arrest.lnaddition,duringtherelevanttimeperiod,databasesshow.thatSubjectPhone-
      1wassubscribedtotsDelvinMills''andSubjectPhone-3wasassignedtoi'lngram Fletchers''the
      same sunlam easFLETCIIER.

                     Specifically,therewa.
                                         ssigniticantcallingactivity between JORDAN 'sPhoneand

      SubjectPbone-l(M ILLS)and SubjectPhone-3(FLETCHER)incloseproximityduringthe
      timethesetwo crimeswere comm itted. Furthenmore,duringthe calling activity described

      below,JORDAN onlvcalled SubjectPhone-l(M ILLS)andSubjectPhone-3(FLETCHER).
       Basedonthesefacts,andthechartbelow (alongwithotherinformation inthisaffidavit).I
       believethatM ILLS and FLETCH ER areco-conspiratorswith JO RDA.
                                                                    N and were intim ately

       involved with JORDAN duringthealleged crim e.Furtherm oreslbelievethateach calling



        Page 18 - AffidavitofClinton Lindsly                    USA O Version Rev.October 2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 20 of 58




      activity between JORDAN'SPhoneand SubjectPhone-l(51ILLS)andSubiectPh()ne-3
      (FLETCHER)wereforthepurposesofdiscussingand conspiringtocommittheaboveoffenses.
                   N ovember 11,2019 - JoltDAN 'sPhone Com munication Activity:

           iTime:     CallDirection:                  Com m unication M/ith:
            3:30 p.m. lncomi
                           ng                            &ectPhone-l(M ILLS)
                                                      Subl                 -

             3:39p.ln. Incoming                       SubjectPhone-3(FIJETCHER)
             3:40p.m. Outgoillg                       SubjectPhonc-l(M ILLS)
             3:40p.l'
                    n. lncoming                       SubjectPhone-3(FLETCHER)
             3:51p.m. lncoming                        SubjectPhone-l(M ILLS)
             4:00p.m.jVehicleTheftinVancouver
             4:00 p m.Ilncoml
                  ,
                           U ng                       SubjectPhone-3(FLETCHER)
                      I

             5:06p.m.IOutgoing                        SubjectPhone-3(FLETCHER)
             l:07p.m.1Outgoing                        SubjectPhone-3(FLETCHER)
             5:07p.m. Outgoing                        SubjectPbone-l(51lLLS)
             5:20p.m. Outgoing                        SubjectPhone-3(FLETCHER)
             5:46p.m. Outgoing                        SubjectPhone-3(FLETCIIER'
                                                                              )
             5:49
                ----
                   p.m. Outgoing                      Sub-l
                                                          rectPhone-3(FLETCHER)

             5:
              49p.
                 1
                 m.jOutgoi
                         ng
                          .                           SubjectPhone-3(FLETCHER)
                   November12,20l9 - JORDAN 'SPhone Com munication Activity:
              .           j                                                    --
             Time:        l
                          iCallDirection:             Com m unication W ith:
             6:19a.m. Outgoing                        SubjectPhone-l(.
                                                                     5IILLS)
             6:24am . i
                  .   jOutgoing                       SubjectPhone-l(NflLLS)        --
             7:01a.m.)Outgoing .                      SubjectPhone-l(M11uIxS)
             7:02a.m.         Outgoing                SubjectPhone-l(M ILLS)
             7:l0a.m.         lncoming                SubjectPhone-l(.
                                                                     MILLS)
             7:15a.m.         Outgoing                SubjectPhone-l(NIILLS)
             7:39 a.m.        UnknownDirection        SubiectPhone-l(511LLS)
           t7:45 aupz: VehicleTheftatKindercare
                      .                           .



       Page19 - AffidavitofC linton Lindsly                  USAO Version Rev.O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 21 of 58
                                <                                               V'


               7:45a.m. Outgoing                      :       SubjectPhone-l(M ILLS)
               1-
                :46a.m. Outgoing                              SubjectPhone-3(FLETCHER)
               7:47 a.m .   Outgoing                          SubjectPhone-l(M ILLS7)
               8:00 a.m . VehicleTheftatCascade
                          Sum mitM ontessori
                        1alse analyzed JO RIXYN 'Stollrecordsin rclationto JOR DAN'Sallcged crime

      spreeinPortland,which spannedbetweenNovember5,20l9(dateJORDAN arrivcdin
      Portland),andNovcmber18,2019(dateJORDAN departedPortland).Duringmy review,
      JORDAN'Scellphonehadapproximately624totalcellphonecommunications(voiceandtext).
      Ofthesecommunicationsrapproximately 130communications(218/0)wereto SubjcctPhone-l
      I'51ILLS)and99communications(16$$)weretoSubjectPhone-3(FLETCHER).
                        D uring m y review lalso noted thatJORD AN 'SPhonelasthadcomm unication

      withSubjectPhone-1(MILLS)onJune25,20l9,andthenbegancolnmunicatingfrejuently
      again on October30,2O19,shortly before JORDAN'SarrivalinPortland.

                        1also notedasim ilarcallingpatternbetweenJORDAN'SPhoneand Subject
      17honc-3 (FLETCHER).Specifically,JORDAN'SPhonehadzerocommunicationw'ithSubject
      Phone-? (FLETCHER)untilNovember4,2019,whichwasonedaypriortoJORDAN'Sarrival
      il
       n14()rtl:
               tlx(l.

        Investicators O btain H istoricalCellTpwerand TollRecordsofPhonesUsed l)A'M ILLS
                                            and FLETCHER

                        On December3,2O19,based in pal'ton the above infonuation,theHonorable

      StacieF.Beckenran,United StatesM agistrateJudge,DistrictofOregon,signed a search

      w'
       arrant(l9-M C-1039,
                         44)authorizingHS1Portlandteobtainthehistoricalcellsitcdata,toll

      4Tllesupporting affsdavitofthissearch warrantidentisesthe userof           asunknown,llowever,after
      reviewinghistcricalGPSdata,monitoringhundredsofcourtauthorizedreal-timeGPSttpings.''inconjunctionwith
       Page20 - AffidavitofClinton Lindsly                               USAO Version Rev.O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 22 of 58
                              <



                                                 i;     .
                                                       :;

       records,real-timeGPS data,andotherinformationforSubjectPhone-l(M ILLS)and Subject
       Phone-3(FLETCHER)from April1,2019,toDecember3,20l9.'
                                                          l'
                                                           hepurposeofthisrequest
       wasforlnvestigatorsto beableto review them ovem entsofM ILLS and FLETCHER in
       relation to variousidentified crim inalactsconducted during thissuspected crime sprecand to

       also identify otherco-conspirators.

                     On December4,2019,pursuantto theabovesearch warrant, T-N
                                                                            ''lobileprovided

       HSlthehistoricalcellsitedataandtollrecordsforSubiectPhone-l(M ILLS)and Subiect
      Phonc-3(FLETCHER).TheinfonmationprovidedbyT-hlobilewashistoricalcel)towersite
      data, SpeciGcally,these recordsincluded the exactcellphonetowerlocation thatthephones

      used each time a call/textwassentorreceived.Thisinformation wasprovided in the form ofa

      physicaladdress. The location ofthcphonein between the comlrunicationswasnotcaptttredby
      thecellphoneprovider.Based on my training and experience,Iknow thatof-
                                                                           ten timesthe cell

      phonetowerutilized by thecellphoneduring itscom munication can be severalhundred to

      severalthousand metersawayfrom the actuallocation ofthecellphone.

                     Duringmyreview ofSubjectPhone-l's(MILLS)data,llearnedthatMILLS
      appeared lo have flown from FortLauderdale,Floridato possibly Seattle, W ashington and

      arrived in Portland,Oregon on October29,20l9.M y review ofrecords also confirm ed that

      S'
       H LLS appeared to tly from Portland,Oregon to Denver,Colorado on N ovem ber18, 20l9,
       '

      svhichwasconsistentNvith my observationsduringp y review ofsurveillancefootageatPortland

      lnternationalAirportwhere1saw M ILLS,FLETCH ER,andJORDAN atthctenninal

      together.1also foundthatSubjectPhone-l(M ILLS)wasin closeproximitytoseveralofthe
                                            j'   '




      physicalsurveillance,andthefactthatFLETCHER wasfoundtobeinpossessionofSubjectPhone-3,lla.
                                                                                              ter
      determined thatthephone numberisusedby FLETCHER.
       Pagc21- AffidavitofClinton Lindsly                       USAO Version Rev.O ctober 2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 23 of 58




                                                        1
                                                        .


       identified crim e Iocations.Forcontinuity'ofthe affidavit,these eventsaredescribed in more

       detaillater.
                      D                          )
                          uringmyreview ofSubjectPhoùe-3's(FLETCHER)data,Ilearnedthat
       FLETCHER appearedîohave flow n from FortLauderdale,FloridatoPortland, Oregon on

       October28,20l9.M y review ofrecordsalso confirm ed thatFLETCHER appeared to t1y from

       Portland,Oregon to Denver,Colorado on Novembcr18,20l9,which wasconsistentwith my

       observationsduring my review ofsurveillance footageatPortland lnternationalAirportwhereI

       saw M'
            ILLS,FLETCHER,andJORDAN attheterminaltogether.lalsofoundthatSubject
      Phone-3(FLETCHER)wasincloseproximitytoseveraloftheidentified crimelocations.For
      continuity'oftheaffidavit,theseeventsare described in m oredetaillater.

         HistoricalG PS Data Led to the ldentification ofNum erousVehicleTheftsand/or Bank
                                                     Fraud
                      l tilizingthecourtauthorized historicalGPS datafrom A'
                                                                           H LLS,FLETCH ER ,

      andJORDAN'SPhones,in conjunction with date,time,andapproximatelocation,lconducted
      dozensofoutreachesto citiesin an attemptto identify additionalvehiclebreak-ins. These

      outreachesled to the identification ofnum erousvehiclebreak ins,which then resulted in the

      identification ofbank fraud,which then resulted in the identification ofadditionalvehicle break

      ins.Specifically,oncelidentified avictim 'sbank accountthatwasutilized to cash stolen

      checks:lwasableto tracethe stolen checksto additionalvehiclebreak-ins. Theseoutreaches

      ultimately allow edm eto identify atleast32 vehiclebrcak-ingthatlsuspectwere com mitted by

      M ILLS,FLETCH ER,and/orJORDAN .Below ldescribe fortheCourtseveralexamplesof
                                            w           f
      vehicletheftswhich then led to check fraud,bank fraud,and/orm erchantfraud. Theseexam ples



       Page22 - AffidavitofClinton Lindsly i                     USAO VersionRev.O ctober 2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 24 of 58
                                <



      are notallinclusiveand areprovided to theCourtto demonstratethe involvementofSIILLS,

      FLETCH ER,JORDAN,LUPO,SPURLOCK,and

               CarTheftsin Clackam as.W estLinn.and Tualatin Resultin Bank Fraud

             Vehicle Thefts:

                    On November5,2019,atheftfrom vehicle occurred atthe EastSide Athletic

      Club located at9100 SE SunnysideRoad,Clackam as,Oregon 97015,which wasreported tothe

      Clackam asCounty Sheriff'sOffice underincidentrepol
                                                        'tl9-026325.Victim-s rcported thatthe

      thef'
          tocctlrreclbetween approximately 6:15 p.m .and 7:45p.m .andthatherpursew asstolen,

      whichincludcdherOregon DriverLicense,agold iphone,$325,asilverbraceletfrom Tiffany&
      Co.,two silverearringsfrom Tiffany & Co.,a Kate Spade bag,andhercheckbook.

                    Accordingtomyreview ofhistoricalcellsitedatafrom SubjectPhone-l
      (NIIILLS),llearnedthatatapproximately6:41p.m..whichistheapproximatetimetheabove
      theh occurred,SubjectPhone-l(M -
                                     ILLS)accessed atowerthatwasat/ornear8380 SE
      SunnysideRoadsClackamas,Oregon970l5.AccordingtoGoogleM aps,SubjectPhone-l
      (S/
        IILLS)accessedatowerapproximately0.4milesaway from wherethetheftoccurred.Based
                                                    '        !

      on this,aswellasthe otherinform ation in thisafsdavit,Ibelieve that(
                                                                         M-ILLS com m itted and/or

      panicipated in thevehicle thef'
                                    t. lhave provided an imagebelow forthe Courtwhich depicts

      SubjectPhone-1(551LLS)inrelationtothelocationo1-thevehicletheft:

                                                         f 9mln
                                                        0.4miles                  x Iz
                         r   @'.
                               '
                               @.'
                                 .
                                 @L+ l*7.
                                        +T .'
                                            .< @ @        @ @ * # * @ * * * * @ @ J l.
                                              yj
                                              #'
                                              .j                                  * gjgg yo
                                                                                          .ujjjaau
        8380SoulbeasfO                        '
                                              -
                                              y
                                              .
                                               t
                                               ,
                                               '
                                               ,
                                              j.
                                                .
                                                7
                                                ,
                                                -r
                                                 .
                                                 'D'
                                                   .
                                                   -.
                                                    '
                                                    *.
                                                     -
                                                     ;
                                                     z
                                                     '-
                                                      '
                                                      >,
                                                       '
                                                       .
                                                       -
                                                       ,r j:
                                                           .'
                                                          -s.
                                                            ,
                                                            JJ.
                                                              ,
                                                              .
                                                              7-
                                                               .77,
                                                                  .,7,
                                                                     .-,.
                                                                    .-- .,
                                                                                    SunnysldeRoad
        SunnysideRoad                         k)                        j't
                                                                          .                             .,
                                                                                                         -.,..-.-.... .--. - ,
          1(
           1                                  t
                                              .'
                                               ,
                                               ?
                                               .
                                               '
                                               QL
                                                .L
                                                 .7.
                                                   7
                                                   .zy
                                                     n
                                                     -
                                                     zik
                                                       l
                                                       jz1
                                                         *
                                                         .v
                                                          ..'
                                                            -
                                                            j
                                                            . r
                                                              -r
                                                             -. .       (.:
                                                                          7
                                                                          -.
                                                                           *
                                                                          ''7'7'77.'-
                                                                            '       .
                                                                                    '
                                                                                    u
                                                                                    .t-1    7
                                                                                       L'..'.:
                                                                                            ..4
                                                                                              .-
                                                                                             .. ,.:,/7:4:3
                                                                                                         :.
                                                                                                          *
                                                                                                          j.
                                                                                                           --.-*,-.      -.
                                               Df
                                                .5f
                                                   11mln
                                                  niles                      v..                     yafj(
                                                                                                         ?-
                                                                                                          (.-

       Page23 - AffidavitofClinton Lindsly                              USAO Version Rev.Od ober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 25 of 58
                              < '



                       On Novem ber12,2019,between 7:45 a.m .and 8:00 a.m .atheftfrom vehicle

          occurred atW cstLinn Cascade Summ itM ontessorilocated at3100 ParkerRoad, W estLinn,

       Oregon 97068,which wasreportedto the W estLinnPoliceDepartmentunderincidentreportl9-

       009055. Victiln-3 reported thatshe parked atCascade Summ itM ontessorito drop herchild off

       fordaycare,leftherpurse on the frontseatin herunlockedvehicle, and w entinside. Aher

       severalm inutes,V ictim -3 returned and found thatherpursewasstolen, w hich included credit

       cards,abank debitcard,and hcrOregon DriverLicense.

                44. Accordingtomyreview ofhistoricalcellsitedatafrom SubjectPhone-(
       (AIILLS)andJORDAN'SPhones,1learnedthatatapproximately 7:45a.m.and7:47am .,                     .



       which istheapproximatetim ethe abovetheftoccurred, SubjectPhone-l(SIILLS)and

       JO RDAN'SPhonesb0th accessed atowerthatwasat/ornear22340 Salam o Road, W estIwinn,

       Oregon 97068. ln addition,duringthese celltowerithits,''M ILLS and JO IUIAN were

       communicatingby'phonew ith cach other.Accordingto Googlem aps, SubjectPhone-l

       (SHLLS)andJORDAN'SPhonesaccessedatowerlocatedapproximately C
                                                                  ).1mileaway from
       where thetheftoccurred. Based on this,aswellastheotherinfonnnation in thisaffidavit, l

       be1ievethat'
                  SIILLS and JORDAN comm itted and/orparticipated in thevehicletheft. 1have
                                                                  h
                                                                  .



      providedanimagebelow fortheCourtwhichdepictsSubjectPhone-l(M ILLS)and
      .IO1kDAN'SPhonesin relationto thclocation ofthe vehicletheft:
                                                                      J

                                                                  '
                                                                  * j *.
                                             :,
                                              ..,
                                                .
                                                ,.,p û. .,t-earkerRaad
                                                              .
                                                                        ,
                                                                       /1
                                                                        $
                                                                          p.
                                         22340 salarnoRo              TkE
                                                O
                                              ; .. # '. rr.




          Page24 - AffidavitofC linton Lindsly                                 IJSAO Version Rev. O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 26 of 58
                             <



                     On Novem berl6,2019,atapproxim ately l0:2la.m ., and asdescribed in the

       openingparagraphsofthisaffidavit,a theflfrom vehicle occurred atCook Park located atl7155

       SW ArkenstoneDrive,Portland,Oregon 97224,which wasreportedto the Tualatin Police

       Dcpartmentunderincidentl9-018358.Asnoted above,a wim essobsen'ed ablac,
                                                                             k m ale

       breaking into Victim -l'svehicleand getling into a gzeyJeep Compassbcaring R'ashington

       Iiccnseplate $BPN8l3l.

                    Accordingtomyreview ofhistoricalcellsitedatafrom SubjectPhone-l
      (M ILLS),SuhjectPhone-3(FLETCHER),andJORDAN'SPhones,therewasnocalling
      activity beforeoraherthe above theh forseveralhours. Assuch,there areno recordsthat

      captured thelocation ofM ILLS,FLETCIIER,orJORDAN atthatm om entin tilne. However,

      asdescribed above,aw itnessobserved thethiefgetinto the exactsamc rcntalcarwhich was

      rented b),
               'JORDAN and drive away. Assuch,1believethatJORDAN andanotherunidentified

      co-conspiratorcomm itted tlleabovetheft.

             Bank'Fraud:

                    Asdescribtd above,Victim -3had atheftfrom vehicle,which included her

      Oregon DriverLicense and bank debitcard forAdvantisCreditUnion. Victim-3'sbank account

      atAdvantisCrcditUnion wasthen utilizedby an tdimposter''posing asV ictim -3 to cash other
                                                 :
      victim s'stolen checks.which totaled approxl
                                                 mately $10,000. Severalofthecheckscashed
      utilizing Victim-3'sbank accountu'erereported stolen on N ovem ber5, 20l9,from acartheh in

      Clackamas,Oregon by V ictim-s andfrom a cartheftin Tualatin on Novem ber16, 20l9,by

      Victim -l.
             48.    'l-he imposter,subsequently identifed by DM V photograph and Facebook pictures

      asSPURLOCK,posed asVictim -3 b)?presenting Victim-3'sstolen Oregon DriverLicenseand
       Page25 - AffidavitofClinton Lindsly                USAO Version Rev.O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 27 of 58
                                  <



      AdvantisCreditUnion bankcard on severaloccasionsbetween N ovem berl5-16, 20l9,and

      successfully cashed severalofV ictim -s'schecksand at-
                                                           tempted to cash Victim-l'schcck on

      November 16,20l9,which wasthwaned by employeesatAdvantisCreditUnion. Advantis

      CreditUnion subsequently provided m eallsurveillance footage relating tothese incidentsas

      wellassupporting doculnentation. lhave pcrsonally spoken to Victim -1, Victim-3,and Victim-

      5 s'
         sho conGrmed thatthey did notconductany ofthedescribed transactionsorauthorize any

      person to negotiatethesuspectchecks.

                     The below incidentsdescribewhen SPURLOCK wentinto AdvantisCreditUnion

      andposed asan imposterofVictim-3'sbank accountusing stolen checksfrom Victim -1and

      V ictim -s. Specifically:

                                 Novem ber 15.2019 dtapp/oximatelv 4:55 p.m .: SPURLOCK walked

             inlo AdvantisCreditUnion located at3010 SE Belm ontSt,Portland, Oregon 97214 and

             posed asan im posterofV ictim-3. SPURLOCK successfully cashed a check belonging to

             Victim-s for$2,61O and leftthebank. lhaveprovided an image ofthecheck and
             sttlweillancefootagtdepictingSPURLOCK oonductingthetransaction forthe Court:
                    '

                                                                                 r'..rlr
                                                                                       r.(
                                                                                       .t
                                                                                         ru
                                                                                          k..
                                                                                          k
                                                                                          ç
                                                                                            j:
                                                                                             ..r
                                                                                             ' ,.        '..A.;
                                                                                                              .'
                                                                                                              ..!
                                                                                                                .y
                                                                                                                 :-
                                                                                                                  (-).fj
                                                                                                                   ..  .L
                                                                                                                        ..,.'.;;
                                                                                                                          .à'
                                                                                                                                'g
                                                                                                                               5qr;,
                                                                                                                                 .  kt
                                                                                                                                   j.t.
                                                                                                                     :D.'r't .....lk
                                                                                                                 ?. t
                                                                                                                ' :. .
                                                                          2593       ..
                                                                                     -7
                                                                                          .                         4
                                                                                                                    'VN    'k
                                                                                                                            ''4';
                                                                                                                                <:
                                                                                                                                ')
                                                                                                                                 t3,
                                                                                                                                   4'.
                                                                                                                                   '
                                                                                                                              . .
                                                                                     p1k                                      4
                                                                         R<          S                  /bR
                                                                                                        r 'V.       '> m
                                                                                                                     '..
                                                                                                                       .s
                                                                                                                          .
                                                                                                                        lp'
                                                                                                                          t.
                                                                                                                          zs
                                                                                                                            .
                                                                                                                            s
                                                                                                                           '.
                                                                                                                             N,'
                                                                                                                               ,
                                                                                                                               'p,ht
                                                                                                                            ?' ;
                                                       li..df.
                                                             j- jj ù.-             .
                                                                                   1                            : xx
                                                                                                                   u.
                                                                                                                    su
                                                                                                                     ,
                                                                                                                     rrt(
                                                                                                                        j
                                                                                                                        .s.
                                                                                                                .      i.
                        @h>$4#
                        '                   '
                                                         - w, . $g j6.4Cc              r. .
                          f
                          .        .       &l
                                           . K         ...'m99 -
                                                               -'
                                                                --- to'- n'r
                                                                           -':
                                                                           rrz ''''
                                                                                  -
                                                                                  :..'
                                                                                  $   ..
                                                                                         ,.'
                            Onpolnt=
                                   ---
                                     ..
                                      - *-                                                   t
                                                                                             :
                                                                                             '                    .',
                                                                                                                    1
                                                                                                                    .
                                                                                                                    $1.
                                                                                                                  v j
                                                                                                                    ..
                                                                                                                     ;
                                                                                                                     .;
                        l<                                                          .                             $
                                                                                  !.
                                                                                 .'                      '.
                         l                                                       1'z
                                                                                   îr
                                                                                    $.'
                                                                                     .
                                                                                      i.     .      '     '
                                                                                                           ï
                                                                                                          ''
                                                                                                           :
                                                                                                           '
                                                                                                          't
                                                                                                           '
                                                                                                            ' . ,.>'
                                                                                                                   w
                        -                                                #- u                '
                                                                                                              .
                                                                                             ..                      ..
                                                                                                                     .        œ

                                 During a review ofS'
                                                    IILLS'historicalcellsite data,lidentified that

             SubjectI'lnone-1(M ILLS)wasin closeproximitytotheabovefraudbanktransactioll
       Page26 - AflidavitofClinton Lindsly                           USAO Version Rev.O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 28 of 58
                           <



           conducted by SPURLOCK. Specifically,atapproxim ately 4:5lp.m .,approximatelyfour

           lminutesbeforeSPURLOCK com m ittedthe abovebankfi-aud atAdvantisCreditUnion.

            SubjectPhone-1(M ILLS)accessedatowerthatwaslocated at/ornear3419 SE Belmont
           Aventle,Portland,Oregon 97214.AccordingtoGooglemaps,SubjecîPhone-l
            ('
             M ILLS)accessedatowe,rthatwasapproximately0.3milesawayfrom AdvantisCredit
            Union. ln addition,surveillance footageconfirmed thatSPURLOCK gotinto a grey Jeep

            Com pass,which isconsistentwith thevehiclerented by JORDAN .Based on these facts,

            IbelievethatS'
                         IILLS and JORDA N participated in thebank fraud.1have provided an

            imagc dcpicting thedistance forthe Court:




                          Novem ber 15,2019 atapnroximatelv 5:20 p.m .: SPURI-OCK walked

            inîo AdvantisCreditUnion located at4235 SE Nvoodstock Blvd,Portland,Oregon 97206
            and poscd asan imposterofVictim -3. SPURLOCK successfully cashed a check

            belongingtoVictim-sfor$2,760andleftthebank.lhaveprovidedan imageofthe
       Page27 - AffiduvitofClinton Lindsly                 IJSAO Version Rev.O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 29 of 58
                                         <



            check and surveillancefootagedepicting SPIJRLOCK conducting thetransaction forthe


                    '



                    .
                                                                                              a   5%
                                                                                              ......'
                                                                                                             .'
                                                                                                    ....... ' .'

                        .,
                             w..-
                                .,
                                 .a.,.
                                     g.
                                     ,  .     s                          .11-.tz-k
                                                                                 -
                                                                                 r-gv..
                                                                                      g g , ,,.-.
                        X*44
                        .                                                   !
                                                                            ' = ..--i,+4
                                                                                       . -T'
                                                                                           h,A.),(:?J '.'
                                                                                                        0          '
                                                                                                                   s
                        . ..
                               ,
                               (
                               k
                               y:
                                j
                                r . '
                                e
                                    .
                                        ..
                                                   .
                                                           ,,
                                                           '
                                                            yx.
                                                              i     ''      ê 'wrj
                                                                                 zrj.
                                                                                 .  y
                                                                                    gi
                                                                                     r
                                                                                     j
                                                                                     4
                                                                                     y
                                                                                     .
                                                                                      :
                                                                                      Y.        .
                                                                                                e.
                                                                                                    .,
                                                                                                     .
                                                                                                    >..             ,.
                                                                                                                    (
                                                                                                                    .yq
                                                                                                                      y
                                                                                                                      .,
                                                                                                                      ï;
                                                                                                                       '
                          On
                         1*
                           , Polnl -                                                                                 .
                         >N:                 -.-       -       'X

                                                                                              @-----


                                    During areview ofJORDAN'Shistoricalcellsite data,1identified that

            JORDAN'SPhonewasin closeproxim ity to theabove fraud bank'transaction conducted

            by SPURLOCK . Specifically,atapproxim ately 5:25 p.m .,approxim ately five minutes

            aherSPURLOCK com m itted the abovebank fraud atAdvantisCrcditUnion,

            JORDAN'SPhoneaccessed atowerthatwaslocated at/ornear6030SE 39th Ave,

            Portland,Oregon 97202.Accordingto Googlem aps,JORDAN 'SPhone accessed a

            towerthatwasapproximately û.2 m ilesaway from AdvantisCreditUnion.ln addition,

             surveillance fbotageconfirm ed thatSPURLOCK gotinto agrey Jeep Compass,which is

             consistentwith thevehiclerented by JO RDAN . Based on thesefacts,1believethat

             JO RDAN participated in the bank fraud. lhave provided an imagedepicting the

             distance fortheCourt:




        Page28 - AffidavitofClinton Lindsly                                             IJSA O Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 30 of 58
                                       <



                     d
                     '
                                              -
                                              f
                                              -
                                              u.()1
                                                  *.
                                                   ;t
                                                    '
                                                    ;e
                                                     aputCà
                                                          a.!1;cy.                                                      ,:
                                                                                                                         '1t?t-l17i
                                                                                                                                  o'Q::cire

                                                                                                                                     +
                           l11    VIoods1c!ck'bbl1r'
                                                   I
                                                   f
                                                   -i.
                                                     & Deii
                                                          '
                                                               'Ltk2j
                                                               2'   .
                                                                    :.u2
                                                                       .i
                                                                       ...
                                                                          r.p7'j.;-.,e:
                         * ..,* * @ * r  ,
                                         .       .   ' .
                                                       .
                                                          . .z
                                                             e
                                                             . ' , . ... .z           . .
                                                                                        r+ k'.
                                                                                             ''+'
                                                                                                J.+
                                                                                                  ''ak
                                                                                                     e
                                                                                                     u'
                                                                                                      .e .                               ..
                                                                                                                              .'.;('iJ;!8
                                                                                                                                        ..
                                                                                                                                         g.
                                                                                                                                          'm.''fg.
                                                          ..                                                              ..
                     *                                    $j            (G                        j                           9           .=.è''
                                                                                                                                               .I
                     *                                    r                                      j
                                                                                                 .

                                                      r
                                                      -'ocla-
                                                            .')c-
                                                                iamilv
                                                                     .. h
                                                                        .
                                                                        leall'
                                                                             h
                     *CI
                       3          .i
                                   ;
                                        ouni;l n 'j'j,'
                                             lal      ;
                                                      ,
                                                      .
                                                      !
                                                      4   w'
                     *                                   etn
                                                           .
                      f4
                      J7 .                                  C1
                      ia
                       4.                                    :
                                                             6
                                                             x'
                     :'J                                    =
                     rn                                     zt
                      r:.                                    <.
                      L*.,
                         .L
                          mz
                           z
                           .?
                            .'
                             :'
                              ).L- .fN4t'j''
                                 ..s       r!j-
                                              r)-:
                                                 .z
                                                  A.S:r.;...rs.




                                  Novem ber 15,2019 atapproxim atelv 5:52 p.ln.: SPURLOCK svalked

            into AdvantisCreditUnion located at2l900 W illam etteDr.#204,qrestLinn,Oregon

            97û68 and posed asan imposterofVictim -3. SPURLOCK successfully cashed a check

            belongingtoVictim-sfor$2,290andleftthebank.1haveprovidedanimageofthe
            check and surveillancefootagedepicting SPURLOCK conducting thetransaction forthe




                                                                                    m1
                                                                                     !thw6.1$                     '-.
                                                                                                                 ;ç '              '2'
                                                                                                            vt
                                                                  t/.
                                                                    ,
                                                                    =az.
                                                                       =z
                                                                        '
                                                                        -.
                                                                         c?tç.
                                                                             u                         '            tV
                                                                                                                     .r k
                                                                                                                     '
                                                                                                                  2211 -. 1
                  l>#k'
                  W   a
                      #
                                                                             * f-uw'w/'.oo
                                                                             *'K.G '
                                                                                                     ':'''''''7' .'F
                                                                                                '. ':às'
                                                                                                                   J*'.
                                                                                                       ..:'y;.'#W
                                                                                                          ;;                   '
                                                                                                            ''
                  r.on
                    ?
                    ar.
                      p-o
                        //
                         mt=x''x...,..r.;/#- . -
                                    -.- %?
                                               J-q'
                                               t  4k w' Ip.-                                     .
                                                                                                        7
                                                                                                        :
                                                                                                           ''     '

                             --e-rx-                 .


                                                                                    @- >




       Pagt 29 - AffidavitofClinton Lindsly                                                     IJSA O Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 31 of 58
                            <                                         .
                                                                      @



                          During a review ofM ILLS'historicalcellsite data, lidentifsedthat

            SubjectPhone-1(M-
                            ILLS)wasin closeproximityîotheabovefraudbanktransaction
            conducted by SPURLOCK . Specifically,atapproximately 5:51p.
                                                                       m .,approximately one
            m inutebeforeSPURLOCK com m itted the above bank frand atAdvantisCreditUnion,

            SubjectPhonc-l(MILLS)accessedatowerthatwaslocatedat/ornear5290W 'A'
            Street,W/estLinn,Oregon 97068. Accordingto Googlem aps,
                                                                    SubjectPhone-l
            (M -
               ILLS)accessed atowerthatwasapproximately 04 m ilesaway from AdvantisCredit
                                                               .



            Union. Basedon these facts, Ibelieve thatM ILLS participated in thebank fraud
                                                                                         . lhave
            provided an image depicting thc distance fortheCourt:




                         Novem ber 16.2019 atapproxim atel&'12:03 p.m .: SPLA LOCK walked
                           -     -   -




           into AdvantisCrcditUnion located at3515 N E l5t11A ve,Portland Oregon 97212 and
                                                          .
                                                                         ,

           posed asan imposterofV ictim -3. SPURLOCK attem pted to cash acheck belongingto

           Victim-sfor$2,710.Dueto afraudalert, thebank only accepted thecheck fordeposit
           and SPLX LOCK leftthe bank 1haveprovided an im ageofthe cbeck and surveillance
                                         .



           footagedcpicting SPURLOCK conducting thetransaction forthc Court:


      Page30- AffidavitofClinton Lindsly                      USAO Versi
                                                                       on Rev.O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 32 of 58
                               <



           '




               !                                /
                                                u
               t                             J.
                                              L-- .xo.
                                                    .
                                                     w =
               jç
               t 6x
                  wee
                    +u#e                                .$g7)Q.txj
               1.
                ,
                .
                /.,
                  f
                  .-
                   .20/               - -     k
                                             d-
                                             f .        . .-
                                                           .w..> :, m
                                                                    =.-
                   O nPoIntG.=r '--




                             Duringareview ofSubjectPhone-1's(SIILLS)historicalcellsitedata,l
               identified thatATILLS Phonew asin closeproxim ityto the above fraud bank transaction

               conductcd by SPURLOCK . Specifically,atapproxim ately 11:52 a.m .,approximately l1

               m inutesbeforeSPURLOCK com m ittedtheabovebank fraud atA dvantis CrcditUnion,

               SubiectPhone-l(M ILLS)accessedatowerthatwasIocated at/ornear4400NE
               Broadway Street,Pertland,Oregon 97213. According to Google maps, SubjectPhone-l

               (M ILLS)accessed atowerthatwasapproximately 2.5milesawayfrom AdvantisCredit
               Union. Based on these facts,IbelievethatM ILLS participated in thebank fraud. 1have

               provided an im agedepictingthedistance fortheCourt:




       Page31- AffidavitofClinton Lindsly                          USAO Version Rev.October2û15
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 33 of 58
                                <



                          Novem ber 16.2019 atapproximatelv 1:03 n.m .: SPURLOCK walked

            into AdvantisCreditUnion Iocated at21900 W illametteD r.//204,W estLinn,Oregon

            97068 and posed asan imposterofVictim-3.SPURI,OCK attem pted to cash acheck

            belonging to Victim -s for$2,670.Dueto theotherbranch alerting the W estLinn branch

            ofthesuspiciousactivity,SPURLOCK was ultimately challenged by an em ployee. Afler

            being challenged,SPURLOCK lef4the bank withoutconducting a transaction. However,

            SPURLOCK leflV ictim -3'sDriverLicense,bank card,and Victim-s'sstolen check.An

            em ployeefollowed SPURLOCK outofthebank and obsen'ed hergetinto a grey Jeep

            Compass,consistentwith thecarrented by JORDAN . 1have provided an ilnage ofthe

            chcck and surveillance footage depicting SPURLOCK conducting thetransaction forthe



                    1<.
                     v                           .                 V
                                                 e.>-    xj a;yy
                                                 H 1/ /X ''*P
                                                           4M
                    . .F.
                       .m.
                         wa..
                            ,       j   t   -.   y ..    sg;a.y
                                                              oo
                     muah.
                         '
                         #zlow >asA.g>z ,l.-'
                                            - '?
                                               . ..             .
                                                                'y,
                                                                  s
                                                                  ..
                    ' Ae pde@ e--- --.-=?

                                                                              sw ,jxs.x

                           During a review ofJORDAN 'Shistûricalcellsite data,lidcntified that

            JORDAN'SPhonevvasin close proxim ity to the above fraud bank transaction conducted

            by SPURLOCK . Specitscally,atapproximately 1:00 p.m .,approxim ately threem inutes

             befbre SPLJRLOCK comm itted the above bank fraud atA dvantisCreditUnion,

             JORDAN 'SPhoneaccessed atow erthatwaslocated at/ornear5290 '
                                                                        %1'A'Street,W est

             Iwinn,Oregon97068.According to Google maps,JO RD AN 'SPhoneaccessed a tow er

             thatwasapproxim ately 0.4 m ilesaway from AdvantisCreditUnion. Based on these

        Page32 - AffidavitofClinton Lindsly                            USA O Version Rev.O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 34 of 58
                              <



             facts,Ibelieve thatJORDAN participated in thebank fraud. Ihaveprovided an image

             depicting the distance fortheCourt:




              CarTheftsin Vancouver.Clackam as,and CorvallisR esultin Bank Fraud

             Vehicle Thchs:

                     On September26,2619,atheftfrom vehicleoccurred atthe Salm on Creek
      Trailhead located at14300 Block NW 36th,'Vancouver,h Jashington 98685,which wasreported

      to the Clark County Sheriff'sOffsce underincidentnum ber 19-91396.Victim -6 repol-ted that
                                               '
                                               !
      thetheh occun-ed between 9:00 a.m .and 10:00 a.m.and thatherpursew asstolen,whicla

      includedherW ashingtonDriverLicense,herBankofAmericadebitcard,creditcards,$300,and
      otheritem s.

                     Accordingtomyreview ofhistoricalcellsitedatafrom SubjectPhone-3
      (FLETCHER),Ilearnedthatatapproximately7:51a.m.,which wasapproximatelyanhour
      beforetheabovetheftoccun-ed,SubjcctPhone-3(FLETCHER)accessedatowerthatNvasat/or
      nearl56l4N NV llth Avenuc,Vancouver,W ashington 98685. According to GoogleNlaps,
       Page33 - AffidavitofClinton Lindsly                     USAO Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 35 of 58
                              %
                              '




       SubjectPhone-3(FLETCHER)waslocatedapproximately 1.8milesawayfrom wherethetheft
       occurrcd.Based on this,aswellasotherinformation intheaffidavit, lbelievethatFLETCH ER

       commitled and/orparticipated in the vehiclethefl. lhaveprovided an im agebelow fbrthe Court

       whichdepictsSubjectPhone-3(FLETCHER)inrclationttnthelocationofthevehicletheft:

                              k4
                                                                                                i
                                                                                                k        614Northwest
                              i2                                                                       11th Avenue
                                   N$'s,(,wa           5mIn
                                           s       1,8miles
                                               r
                                               W

                                                            r         !
                                                        R 24m9n z'z               j .- -..
                                                                                  ( r
                                                                     1            :
                                                                                  k  .-* 5 min J
                                                                                  1 *.
                                                                                     ,
                                                                                     ,         #
                                                                  Bllssaex
                                                                                    2miles     s
                                                                                               i
                                               F .LllQD' A.:$-
                                                             ..s?t.      *xp;     C -- -..- ...
                                                                                              - -..t
                                                        l=>                 vs
                                                                             K'
                                                                             .,
                                       x I                                  X,,
                                                                              4
                        14300 Nodhw     ' *
                            36thAve

                     On Novem ber5,2019,and asdescribed abovc,atheftfrom vehicle occurred at

       theEastSide Athletic Club located at9100 SE Sunnyside Road, Clackam as,Oregon 97915,

       which wasreported to the ClackamasCounty Sheriff'sOfficcunderincidentreportl9-026325.

       Victim -s reported thatthe theftoccurred between approximately 6:15 p.m .and 7:45p.m . and

      thatherpurse wasstolen,which included herOregon DriverLicense, a gold iphone,$325,a

       silverbraceletfrom Tiffany & Co.,two silverean-ingsfrom Tiffany & Co., aKate Spade bag,

       andhercheckbook.A review ofhistoricalcellsiterecordsconfinnedthatSubjectPhone-l
       (SIILLS)accessedatowerthatwasapproximately0.4milgsawayfrom thetheflfrom vehicle.
      Based on this,alongwith otherinfonnation in tlhisaffidavit, lbelievethatSIILLS com mitted

       and/orparticipated in the,vehiclethefl.



       Page 34 - AffidavitofClinton Lindsly                                            USA O Version Rev. O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 36 of 58
                             '
                             <




                    On November 10,2019,atheftfrom vehicleoccurred atthe TimberHillAthletic
      Club located at2855 NW 29thStreet, Corvallis,Oregon 97330,which wasreported to the

      CorvallisPoliceDepartm entunderincidentrepol-t19-07350. Victim -7repol-ted thatthetheh

      occurred bctw een 6:05p.m .and 6:10 p.m .and thatherpursewasstolen,w'hich included her

      Oregon Driverlicense,personalaffects,andhercheckbook. However,bascd on my review of

      historicalcellsitedatafrom JORDAN andSubiectPhonc-3(FLETCHER),asdescribedbelow'
                                                                                    ,
      1believethetheû mayhave occurredbetwecn 5:50p.m .and 6:00 p.m .

                    Accordingtomyreview ofhistoricalceltsitedatafrom SubjectPhone-l
      (M ILLS),SubjectPhone-3(FLETCHER),>ndJORDAN'SPhones,llearnedthatat
      approxim ately 9:0û a.m .itappeared thata1ltheirphonestraveled in tandem from Ponland,

      Oregon southboundtowardsCorvallis.HoFever
                                           )
                                           .
                                               ,,'M ILLS had infrequentcommunication on his

      phonewhich did notprovidem any celltowerlocationsforcomparison oncethe phonewent

      passed Rrilsonville,Oregon.However,historicalcelltowerdata confil
                                                                      nned thatFLETCIIER

      and JORDAN continued to travelintandem and arrived in Co> allisatapproximately 4:00 p.
                                                                                           m.

      Atapproximately 4:54p.m.and5:53p.m.,JORDAN'SPhoneandSubjectPhone-3
      (FLETCHER)accessed atowerthatw'asat/ornear1970W oodland Drive,Corvallis,Oregon
      97339respectively.AccordingtoGoogleMaps,JORDAN andSubjectPhone-3(FLETCHER)
      w ere located approxilnately l.5 m ilesaway from wherethetheftoccun-ed.Based on this, along

      with otherinfonnation in thisaffsdavit,1believethatJORDAN and FLETCHER comm itted

      and/orparticipated inthe vehicletheft.lhave provided an im age below forthe Coul
                                                                                     -twhich

      depictsJORDAN and SubjectPhone-3(FLETCHER)inrelationtothelocation ofthevehicle
      tlneft:


       Page35- AffidavitofClinton Lindsly                     USAO Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 37 of 58
                            < '




                                                                                            %          '
                                                                                                   *
                                                                       6 m In
                                    $tv        -,.8            2.1miles
                                   .t
                                    4'
                                     >'           .
                                 llk       .

                                                                         . 1                                . .
                                                                                                            ;   t,.é'
                                                                                                                    .
                                                               *7m1       n '..xn
                                                                                v.
                                                                                 z.
                                                                                  o
                                                                                  .xr.
                                                                                     7..     .'' ''                 7:
                                                            1.!;'f!lild!tk :. !
                                                                                                            .!
                                                                                                            9
                                                                             it                            kq
                                                                 ' ..lN
                                                                      >q?
                                                                        :y.
                                                                          #q.
                                                                            v/
                                                                            . '                            j:
                                                                                                            ''
                                                                                                            .
                                                                    70Nor N.thwest                          .ï
                                                                                                             t
                                                              u                                              t
                                                              wos
                                                             jy!s
                                                                        dlan d Dr ive                       #'.
                                                            'okl                     f''k
                                                                                     .    ,.
                                                                                        ''2
                                                                                        j ;,(.w
                                                                                              .ne.
                                                                                                 -'
                                                                                                  Lcï?r
                                                                                                      .---.--
                                                  11
                                                   :)                                   '3?
                                                                                        , .*
                                                                                           'Y
                                                                                           .'>O'
                                                    $r
                                                     .'                           ..f#,.7
                                                     Na
                                                      1==                       *$.e''
                                                                              y;z
                                                        '                   d/
                                                            h...        f           '
                                                             ux..r,     uo> m           j
                                      .
                                            ,                  x..v.'yf
                                                                    ;..7. t .... 6 m jrjp
                                          .fr                     '*         7miles     à
                                          elitham 8///                   .-...---- -.. .i

             Bank Fraud:

                    A sdescribed above,Victiln-6 had a,
                                                      thef'tfrom vehicle,which included hcr

      '
      W ashington DriverLicenseand bank debitcard forBank ofAm erica. Victim-6'sbank account

      atBank ofAmericawasthen utilized by an''im poster''posing asVictim -6 to cash othcrvictims'
                                                                   ;
                                                                   C

      stolenchecks,whichtotaledapproximately$5,200.Severalofthecheckscashed utilizing
      Victim -6'sbank accountwere reported stolen on November5,2019,from acartheflin

      V ancouver,W'ashington by Victim -s and from acartheftin Corvallison N ovem ber los2019,by

      V ictim -7.

                    'rheimposter,subsequently identified byD M V photograph asLU PO,posed as

      V ictim -6 by presenting Victim-6'sstolen W ashingtonDriverLicense and Bank ofAm ericabank

      card on severaloccasions between Novem ber14-15,20l9,and succcssfully cashed oneof

      V ictim -s'sand V îctim -7'schecks. Bank ofAm erica subsequently provided me surveillance

       imagesrelating to these incidentsaswellassupporting documentation.lhave personally spoken



       described transactionsorauthorizeany person to negotiatethesuspectchecks.
        Page36 - AffidavitofClinton Lindsly                                                            USA O Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 38 of 58




                       Thebelow'incidentsdescribcwhcn LUPO wentinto Bank ofAm erica and posed

      asan imposterofVictim-6'sbank accountusing stolen checksfrom Victim -s and Victim -7.
      Specitscalll/'
                   .
                                               '
                                               (h     .(
                             Noyqm bqr 14.2019 gtapproxim atelv 1:16 p.m .: LUPO walked into

             Bank ofAmericalocated at6309 SW CapitolHnry,Portland,Oregon 97239 and posed as

             an im posterofVictim -6.LUPO sucçessfully cashed acheck belonging to Victim -7for

             $2,610 and 1eh the bank. lhaveprovided an imageofthe check and surveillance footage
             depicting LUPO conducting thetransaction forthe Court:




                             Accordingtomyreview ofhistoricalcellsitedatafrom SubjectPhone-l
             (M ILLS),SubjectPhone-3(FLETCHER),andJORDAN'SPhones,Ilearnedthata11of
             thennhad infrequentcom munication on theirphonesduring theabovetim epcriod which

             did notprovide m any celltowerlocationsforcomparison. Hovvever,given thathistorical

             cellsite data confinned thatJORDAN and FLETCHER wcre at/ornearw'
                                                                            herethetheft

             ofthecheckoccurred in Corvallisduringavehicletheft(Victim-7)onNovember1O,
              20l9,1believethatJORDAN and FLETCHER participated in the bank fraud.

                             Novem ber 15.2019 at12:26 p.m .: LUPO walked into Bank ofAmerica
              located at29778Town Centerlwoop NV,q/ilsonville,Oregon 97070 and posed asan

              imposterofVictim -6. LUPO successfully cashed a check belonging to V ictim-s for
       Page 37 - AffidavitofClinton Lindsly                    USA O Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 39 of 58
                           <



            $2,560andleftthebank.1haveprovidedanimageofthecheckandsurveillancefootage
            depicting LUPO conducting thetransaction forthe Court:




                          Accordingtomyreview ofhistoricalcellsitedatafrom SubjectPhone-l
            (M ILLS),SubjectPhone-3(FLETCHER),andJORDAN'SPhones,llearnedthatat
            approxim ately 9:00a.m .itappeared thata11theirphonestraveled in tandem from

            Portland,Oregon southbound towardsColazallis. However, M ILLS had infrequent

            communication on hisphone which did notprovidelnany celltowerlocationsfor

            comparison onc,
                          ethe phone wentpassed '
                                                W ilsonvitte,Oregon. FLETCH ER and

            JO RDAN did nothaveany colnm unication within close proximity to the above bank
            frattd ineidentinvolving LUPO.A ssuch,ldon'thaveany cellsitedata forcomparison.

            However,accordingto cellsitedatafrom M ILLS Phone,atapproximately 12:31p.m .,

            which w asapproximately fivem inutesaftertheabovebank fraud incident, Subject
                                              #     )
                                                    .

            Phone-l(AIILLS)accessedatowerthatwaslocatedafornear30953SW FirAs'e.,
            V'ilsonville,Oregon 97070. According to Google maps, SubjectPhone-l(MlluLS)

            accessedatowerthatwasapproximliely1.1milesawayfrom BankofAmerica.
            Additionally,historicalcellsite dataconfinned thatSIILLS wasat/ornearwhere the
            theftofthe check from Victim -s occurred in Clackamasduring a vehiclethefton

       Page38 - AffidavitofClinton Lindsly                  USAO Version Rev. O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 40 of 58
                          <



           November5,2019.Based on thesefacts,1believe that55lL1zS,FLETCHER,and

           JO RDAN participated in the bank fraud. Ihaveprovided an image below'fortheCourt

           whichdepictsSubjectPhone-l(SIILLS)in relationtothelocationofthebankfraud:




       Page39 - AffidavitofClinton Lindsly                USA O V ersion Rev.October 2915
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 41 of 58




        *
            .     j.   j   j                           .   :   , jj    j
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 42 of 58




         .        ..        1                      .4     I :      Il
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 43 of 58




         .   .'   .   ..   I   4                   ..   . j .. .    ,. I
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 44 of 58
                            *




      FLETCH ER and JORDAN.Thusfar,1have notreceived j
                                                     -inancialresultsyetfrom U S Bank

      forM ILLS. Ilearned thatFLETCHER had a Bank ofAmerica accountcnding in -4336 and

      JORDAN hada JP M organ Chase accountending in -3165 dtlring the alleged crim e spreein


       Page43 - AffidavitofClinton Lindsly                   USAO Version Rev. October2915
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 45 of 58
                                *



      Portland,Oregon. During m y review ofthese financialrecordsbetween Octoberand Novernber

      2019,lidentified numerousfinancialtransactionsbetween M ILLS,FLETCH IIR,and
      JORDAN,which occurred with adigitalpaymentapplicationcalled Ze11e.5 lbelievethatthc

      transferofthebelow identified fundsrepresentthe fruitsoftheircrim es,which involvesthef'
                                                                                             ts
      from vchicles,bank fraud,and merchantfraud. Furthermore,thatthedepositand/ortransferof

      theséproceedsareforthepurposesoffurtheiingthlirconspiracy,such astopayforairline
      ticketsoracarrental. During my review ofFLETCH ER and JO RDAN 'Sbank accounts,1

      obsenzed nothing consistentwith legitimateincome,such asdirectdepositsfrom an employer.

      A 11creditsto the accountswerefrom Zelle transfers,A T51 depositsofcash,orcountercredits

      consisting ofcash.lhaveprovided a chronologicallisting oft'
                                                                inancialactivity relaledto

      transactionsbetween JORDAN,FLETCHER,andNIILLS. Thisactivity isnotallinclusive'
                                                                                   .

       Date            Descri tion                      From                      To             Am ount
        11,
          /2/2019      CashDepositinPortland            FLETCHER                          $200
        11/4/2019      Cash Depositin Portland          FLETCH ER                         $1,400
        11/4/2019      ZelleXsfr                        FLETCH ER                  M ILLS $350
        11/5/2019      ZelleXsfr                        M ILLS                     JORDAN $300
        11/7/2019       CashDepositinPortland           NLETCHER                          $1,500
        l1/7/2019       ZelleXsfr                       FLETCHER                   JORDAN $432
        l1/7/2019       ZelleXsfr                       ALETCHER                   M ILLS $450
        11/12/2019      Cash D epositin Portland         Y'
                                                          L ETCH ER                              $1,700       ,
        11/12/2019 ZelleXjl!                             FLETCHER                  JORDAN $150
        11/12/2019 ZelleXsfr                             FLETCH ER                 JOIkDAN       $120
        l1/12/2019 ZelleX sfr                            FLETCHER                  JORDAN        $30
        11/12/2019 ZelleXsfr                             FLETCHER                  M ILLS        $500
        l1/13/2019 ZelleXsfr                             FLETCHER                  JORDAN        $100
        l1/14/2019 Z8l1eXsfr                             FLETCHER                  511LLS        $200
        1l/18/2019 ielleXsfr                             FLETCHER                  JORDAN $110
        l1/18/2019 kZelleXsfr                            FLETCHER                  M ILLS        $200
        11/20/2j19 !EntemriseCarIstpp!                   JORDAN                                  ($1,500.57)

       5Zelleisa UnitedStates-based digitalpaymentsnetwork thatallowspeopleto send/receivcmoney with people
       directly between almostany U .S.bank accountwithin minutes.
        Page 44 - AffidavitofClinton Lindsly                           USAO Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 46 of 58
                             <




                   M ILLS and FLETCHER Continue Conductin Denver.Colorado

             68.    Asdescribed above,onN ovem berl8,20l9,based onm y review ofsulweillance

      footage atthe Portland lnternationalAirpon and a review ofcourtauthorized cellsitedata,

      SIILLS and FLETCH ER then flew to Denver,Colorado and eventually back.to Fort

      Lauderdale,Florida.
             69.    On December8,2019,according to real-timecourtauthorized GPS location data
                                                ;;
                                                '

      from SubjectPhone-l,M ILLS flew from FdrtLauderdale,FloridatoTallahassee,Tennessee,
      and arrived in Denver,Colorado on December9,2019.Dueto only receiving celltowerdata

      location,lnvestigatorsdid notknow the exactlocation ofM ILLS.How ever,starting on

      December1l,2019,accordingtocelltowerdatalocation,SubjectPhone-lI51ILLSIremained
       ata residence in Thornton,Colorade.
             7O.     On December ll,2019,according to real-time courtauthorized GPS location data

       from Subject13hone-3,FLETCHER tlcw from FortLauderdale,FloridatoDenver,Colorado.
       AfteraniN'ing attheDenverlnternationa)Airport,FLETCHER then appeared to drive straight

       toaresidencelocated at                                              (Airbnb),Nvhcre
       FLETCH ER andM ILLS appeared t()remain.Based offmy review ofinternetsearches,it

       appeared thatthisresidencew asa short-tenn rentalthatwasoffered forrenton Airbnb.

                     OnD ecemberl2,2019,pursuantto courtauthorization,lmonitored the

       movementsofSubjectPhone-l(51ILLS)and SubiectPhone-3 (FLETCHER).Throughoutthe
       cotlrseofthe day,M '
                          ILLS and FLETCIIER appeared to travelfrom Thorlltonto numerous

       surrounding citiesasfarnorth asFortCollinsand asfarsouth asCastle Rock.During m y




        Page45- AffidavitofClinton Lindsly                      USAO Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 47 of 58
                              <



       review ,lnoticed a signitscantnumberof''pings''orstopsatparks, gyms,shopping centers,and

       otherareasconsistentwith com m ittingcarprowls/thefts.
                                                       ë
                                                       .

                     Atapproximately 8.
                                      .35 p.m .,and according to courtauthorized GPS location from

       SubjectPhone-l(celltower)andSubiectPhone-3(GPSlocation)MILLSandFLETCHER
      returned to theA irbnb rental.

                     Atapproxim ately 9:00 p.m .,N orth M etro Task ForceDetectiveOscarHernandez

      and HS1SA Ben Bentancurd wentto Airbnb to conductphysicalsunreillance, which iswhere

      courtauthorizedGPSdatafrom Subjcc,
                                       tPhone-3showedthatFLETCHER waslocated.
      Detective Hernandezobserved severalrentalvehiclesparkcd attheA irbnb including a dark gra)?

      2019M azdabearingCalifornlalicenseplate#8D$VF732(SubjectVehicle).
                     AccordingtoDMV records,1learnedthattheSubjectVehicleisregisteredtoPV
      HoldingC'orptAvisRental),5721W 96thStreet,LosAngeles,California90045withVlN
      JM 3TCBCY4K0307988. lsubsequently contacted AvisNorthwestlkegionalSecurity M anager

      GaryRusselandrequestedcarrentalinformationfortheSubjectVehicle.AvisRusseladvised
      thattlleSubjeetVehiclewasrentedbySIILLSonDecember9,2019,withareturndate
      scheduled forDecember13,2019.

                           Decem ber13,2019 TheftofPurscsfrom Davcares

                     On December13.2019,atapproximately 7:45 a.m .,andaccording to couf't

      authorizedGPS locationdatafrom SubjectPhone-3(FLETCHER),lobservedthat
      FLETCH ER wasenteringthecity lim itsofParker,Colorado. lalso observedthataccording to

      courtauthorizedGPS locationdatathatSubiectPhone-l,S'
                                                         1ILLSappearedtoenterthecity
      lim itsofParker.Colorado. Based on this,1forlrled theopinion thatFLETCHER and NHLLS


       Page46 - AffidavitofClinton Lindsly                      USAO V ersion ReA'.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 48 of 58
                            <



      weretravelingtogethcrintheSubjectVehicle,which wasrentcdby MILLS.Suspcctingthatthe
      purpose ofFLETCHER and M ILLS'travelswere criminalin nature,nam ely to comm ittheft

      from vehiclestoobtainitemstocommitbank fraud,IcontactedParkecPoliceDepal-tmcnt(PPD)
      SergeantChrisKozuch and advised him thatFLETCHER and S'
                                                            IILLS u'ere in thecity and that

      theywerepossiblydrivingtheSubjectVehièle.PéD SergeantKozuchstatedthathcwould
      contactme ifanytheftsfrom vehiclesoccurred.

                    Atapproximately'8:15 a.m .,SergeantKozuch contactedm e and advised thata

      theftfrom vehiclejustocculn-ed.Specifically,atapproxim ately 8:02 a.m .,acallforservice was
      reportedîothePPD thatatheftfrom vehiclejustoccul-red atLaPetiteAcademyofParker
      located at l1l05 PikesPeak Drive,Parker,Colorado 80l38. SergeantKozuch stated that

      somebody broke into Victim-8'scarand stoleherpurse. Accordingto awitnesszthethch was

      committedbyablackmalewhothengotintoadarkcoloredsedan,consistentwiththeSubject
      Vchicle,and droveaway. SergeantKozuch also stated thata2'
                                                              'dvehicletheftoccurred

      immediatcly afterthe firsttheft,atapproximately 8:10 a.m .attheGoddard SchoolofParker

      localed at 114f0 S PineDr.,Parker,Colorado 80l34. SergeantKozuch stated thatVictim -g's

      vehiclewasbroken into andherpursewasstolen. ScrgeantKozuch subsequently reviewzed the

      suw eillance footagefrom theGoddard SchoolofParkerand observed a dark colored M azdathat

      appearedtobeinvolvedinthecarthef'
                                      t.'
                                        l'
                                         hisdescriptionmatchestheSubjectVehicle,which
      w asbelieved t()bedriven by S'
                                   IILLS and FLETCH ER.

                    Accordingtomyreview ofcoul'
                                              tauthorizedGPSlocationdataofSubjectPhone-3
      (FLETCHER),atapproximately8:05a.m.,approxilmatelythreeminutesafterthefirsttheftand
      fivem inutesbeforethe 2ndtheftreported by policez Subj
                                                           ectPhone-3(FLETCHER)waslocated

       Page47 - AffidavitofClinton Lindsly                    USZYO Version Rev. October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 49 of 58
                                   %




       atornearl1450 S PineDr.,Parker,Colorado 80134 w?lth a margin oferrorof4-/-6 meters.

       According to Googlem aps, SubjectPhone-3(FLETCHER)waslocatedapproxinnatel
                                                                               yû.6
       m ilesaNvay from wherethefirsttheftoceurred and almostattheexactlocation thatthe2n2theft

       occurred.lhaveprovidedanimagedepictingthelocationofSubjectPho14e-3(FLETCHER)in
       relation to where both theftsoccurred fortheCourt, respectively:

                                           FirstTheft:                                               Second Theft:

                    1::4$&o1e0
                                                             iiPstkerS4
                                                                      'f'araD:

                                                                                                   1m in
                                                                                             2.7cft
                                                                   r>.'
                                                                   (
                                 . .
                                       p                           ).1'
                                                                   #'j
                                                                   ;
                                       !         '
                                       ;.-. :-   j                   ....ius.;
                                                                             zi.s<.k<g..u
                                                                                        ..w-
                                                                                           r.
                                                                                            z.
                                                                                             x.
                                                                                              . -.
                                       '
                                       .         J                              -             .$.N7X'=
                                                                                                     k,
                                                                                                   .''<'
                                                                                                       .kc .>
                                                                                                     .'ukx
                                                                                                         -
                                                                                                            .'
                                                                                                             ..:
                                                                                                               .'
                                                                                                                vq.ww
                                                                                                                    '
                                                                           E             m
                                                                              2% ft

                                                     F                           n eGoddardO
                                                                              SchoolofParker
                                                         V



              78.    Atapproxim ately 9:20 a.m .,and aceording to courtauthorized GPS location,

       SubjectPl4one-3(FLETCHER)waslocatedatornearLaPetiteAcademyofGreenwood
       Villagelocated at4620 S Yosem ite St., Greenwood Village,Colorado 80llt.

                     lsubsequentlycontactedtheGreenwoodVillagePoliceDepartment(GVPDIto
       seeifany reportstèftheftsoccun'
                                     ed atthe abovelocation. According to GVPD SergeantM ark

       Stadterman,athcftfrom vehicleoccurred atapproximatelytheexactsametimethatSubiect
       Phone-3(FLETCHER)waslocatedatl'
                                     .aPetiteAcademyofGreenwoodVillage.Specifically,
       Victim-lo wentinsideto drop herkid offatdaycareand somebody broke into Victim -l0's

      vehicleandstoleadiaperbag..Ihaveprovidedan imagedepictingthelocationofSubject
       Phone-3(FLETCHER)inrelationtowherethevehicletheh occurredfortheCourt:
       Page 48 - AffidavitofClinton Lindsly                                    USAO Version Rev. O ctober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 50 of 58
                             <




                                         C
                                         <                          A zmin
                                         %:#)
                                         (                          (j:yIry41::s
                                         *ë           'AT.W                        ..




                                     E                                             O L4PetiteAeademyof
                                                                                        GreenwoodVillage




                                                4.
                                                 c/
                                                R
                                                U)


             80. AfterthetheftandaccordingtocourtauthorizedGPSlocationdata,Subject
      Phone-3(FLETCHER)continuednorthboundtothecityofFortCollins.
             81. Atapproxilnately l:30p.m.,basedofcom'tauthorizedGPS datafrom Subiect

      Phone-3IFIaE'I>C-
                      >HERI,lnvestigatorslocatedtheSubjectVehicle,whichwasoccupiedby
      M ll.
          ,lwS and FLETCH ER .Forthe nexteighthouls,lnvestigatorsfollow ed FLE'I'CHER and

      NIILLS in theStlbjectVehicle.Duringthissurveillance,lnvestigatorsoftenwouldlosesightof
      theSubjectVehicleforseveralhoursand thenreacquiretheSubjectVehicleusingtheGPS data
                                                              1
                                                              8.   . .#?
                                                                       '
      from SubjectPhone-3.ThetravelsOt-A/
                                        H LLSandFLETCHER intheSubjectVehicleappeared
      to selweno m eaningfulpurpose otherthan to becrim inalin nature,which wasto identify and

      break into vehicles.

             82.    Atapproximately 8:05 p.m .,according to coul'
                                                                tauthorized GPS location datar

      SubjectPhone-3(FLETCIIER)waslocatedattheDouble'
                                                    l-reeHotelatl3696E lliff141.,
      A urora,Colorado 80014. During thistim e,Investigators had lostsight/surveillance ofthe

      SubiectVehicleforapproximatelyopehourandwereattempting tocatchupto SubjectPhone-
      3's(FLETCHER)pings.

       Page49 - AffidavitofClinton Lindsly                                                  USAO Version Rev.October 2:15
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 51 of 58
                            <



            83.    Atapproxim atcly 8:10p.m .,lnvestigators observed M ILLS and FLETCH ER get

      intoanUber(taxi)anddriveaway.lnvestigatorssubsequentlystoppedtheUber,tltilizinga
      m arkedpatrolunit,pursuantto M'ILLS'having an activearrestwarrant. 51lLLS wasin the rear

      driverside and FLETCH ER was in the rearpassengerside oftheUber.M ILLS wasarrested

      and FLETCHER wasdetained.lnvestigatorsdid notarrestFLETCH ER and hewasreleased

      w ithoutincident.

                    During a search incidentto arrestand havingprobablecauseto belieN'ethat

      evidenceofacrime(theh from vehicle)waslocatedinsidetheUber,Investigatorssearchedfor
      evidenceintheUber.Theyfoundfourphones(SubjectCellPhonesl-4),awomam'spurse,a
      wom an'swallet,m iscellaneousclothing and personaleffects,and two screw driversconsistent

      with tools used to break carwindows.1believetw o phonesbelonged to M ILLS ancltwo phones

      belonged to FLETCHER. Thosephonesaredescribed asfollows:

                           Aniphonewithphonenumbe                     (SubjectPhone-l).'l'his
             phone wasdescribed above,wasidentified to be used by'
                                                                 M JLLS,and wasbeing

             geolocated by lnvestigatorspursuantt()courtauthorization. During thearrestof511Ll=S,

             lnvestigatorsdirected M ILLS to drop hiscellphone,which wasplaced on tlle reardriver

             seat,DuringasearchoftheLlber,theSubjectPhone-lwaslocatedintheseatwhere
             M ILLSwasseated.Basedonthis,1believethattheSubjectPhone-lbelongsto
             M ILLS.Asfurtherdescribedbelow)lwasabletounlocktheSubjectPhone-lusinga
             variationofthepasscodefoundontheM etropcspapcrworkforSubjectPhone-4.As
             such,lbelievethatSubiectPhone-landSubjectPhone-4belongtoM ILLS.



       Page50 - AffidavitofClinton Lindsly                    USAO Version Rev. October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 52 of 58
                           <
                           '



                   b.     h LG cellphonewithIM E1                      (SubjectPhone-z),which
            waslocated insidetheLouisVuitlon purseon the tloorbeneath whereFLETCIIER was

            scated. Asdescribed in thisaffidavit,because M ILLS appeared to buy anew phone, and

            thatlidentifsedthatSubjectPhone-landSubjectPhone-4belongedtoNIILLS,1believe
            thatitislikelythatFLETCHER purchased anew phone aswell. Based on this,l

            believetheSubjectPhone-zlikelybelongstoFLETCHER.Furthennore,1know from
            reviewing severalpolice reportsrelated to thefts Ibelievewere comm itted by M ILLS

            and/orFLETCHER which involved the theflofcellularphones,itiscom mon practice to

            discard /throw away any cellphonesstolen during theirvehiclethefts.Specifically,in

            some instanceswherephoneswerestolen,they wel'elocated a shon distance awr
                                                                                    ay from
                                              .(   '

            the theftdiscardcd onthe side ofthe roadway.1believe thisisdoneto avoid victims

            from enabling theirGPS location applicationson theirdevices,which would allow them

            to trackM ILLS andFLETCHER.Assuch,ldo notbelievethatSubjectPhone-z
            belongsto avictim .

                          A M otorolaPhone IM EI                    and serial,

            (SubjectPhone-3),which felltotheground andbrokewhenFLETCHER wasdirected
            f'
             rom the Uber. Thisphone wasdescribed above,was identifiedto bc used by

            FLETCH ER,and wasbeing geolocated by Investigatorspursuantto courtauthorization.

            ThisNvassubsequently confinmedbySubjectPhone-3'ssubscriberrecords,whichhasthe
            sameIM EI.Basedonthis,1believethatSubiectPhonc-3belongstoFLETCHER.
                          A LG Phone 151E1                    and phonenum be

            (SubjectPhone-4),which waslocated insidethelwouisVuittonpurseonthefloc)rbcneath

       Page51 - AffidavitOfClinton Lindsly                   USAO Version Rev. October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 53 of 58
                               <



             whereFLETCH ER wasseated. How ever,asfurtllerdescribed below,lnvestigatorsalso

             locatedapurchasereceiptfortheSubjectPhone-zl.
                                                         ,which occurredon December9,2019,
             and businesscard reflecting PlN #                 '' Using avariation ofthispin

             code,thatbeing          lwasabletounlocktheSubjcctPhone-l,whichbelongsto
             M ILLS.Assuch,IbelievethattheSubjcctPhone-4 belongstoS'
                                                                   IILLS.
             85. Later,IlearnedthatsevcraldaysafterdetainingFLETCHER'Sphones(Subject
      Phones2-3),courtauthorizedGPS locationçonfilm edthatFLETCHER activatedanew cell
      phonewiththesamephonenumberasSubjectPhone-3                       .Whenllwestigators
      attempted to intelwiew M ILLS and FLETCH ER,both declined to speak w ith Investigators.

                                      Faccbook Search W arrants

             86.    On February 4,2020,the HonorableJolie A.Russo,United StatesM agistrate

      Judge,DistrictofOregon,authorizedthesearch(2O-M C-112)ofthreeFacebookaccounts
      belonging to M ILLS,FLETCHER,and LUPO,including content,historicalGPS data,and

      prtlspective GPS data.

                    On February 6,2020,Facebook com plied with the abovcsearchu'arrantsand

      provided recordsto m e forreview .Asofthedateofthisaffidavit,and gil'en the volum eof

      infonnation,the review oftherecordsis stillongoing.

             88.    During my review ofFLETCHER 'SFacebook account,llocated numerous

      m essagcsbetween FLETCH ER and LU PO .Based on m y review ofthesemessagesand my

      training and experience,lbelieve thatFLETCH ER recruitecland hired LUPO to tly from

      Floridato the DistrictofOregon to imperstlnate victimsforthe purposeofcomm itling bank

      fraud and aggravated ideptitytheft. Additionally,FLETCIIER purchased theairline ticketfor


       Page52 - AffidavitofCliuton Lindsly                    USA O Vcrsion Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 54 of 58
                             <




      LUPO to tly to Portland,which occurred onNovemberl3,20l9. Afterlanding and asfurther

       described above,LUPO then comm itled numeroustransactionsofbank fraud and aggravatcd

       identity theft. During thesetransactions, courtauthorized 0PS location data confirmedthat

      M ILLS,FLETCHER,and/orJORDAN wcrein closeproxim ity to LUPO , consistentw ith

      drivingLUPO to variousbanks. 1haveprovided severalexamplesofthe messagesbetween

      FLETCHER (Hotl-leadBox)andLUPO (LindaLupo)fortheCourt:
              AuthorLindaLtlpo(100002949580593)
              Sent2019-1l-04 l9:21:28 LJTC
              Body You gotany work

              AuthorHotllead Box(100002195794326)
             Sent2019-11-04 19:47:07 IJTC
             Body Yeah igotwork foryou

              AuthorLindaLupo(100002949580593)
              Sent2019-11-04 19:53:46 UTC
              Body 1can'
                       tbeready tillthe weekend,isthatok

             AuthorHotl-leadBox (100002195794326)
              Sent2019-1l-04 l9:56:38 U TC
              Body Yeah datscooldisweekend

             AuthorHotl-
                       lead Box(100002l95794326)
              Sent2019-11-02 J9205:32 UTC
              Body You gobeready Stlnday

              AuthorLindal-upo('100002949580593)
              Sent2019-1l-08 19:13:08 UTC
              Body Yes

              AuthorHotëleadBox (100002195794326)
             Sent2Ol9-1l-O8 19:40:2lU TC
             Body Alrightsend y'
                               allinfo 1.1
                                         m finna book thetlights

             AuthorHotl-
                       leadBox (100002195794326)
              Sent20l9-11-l0 04:14:02 U TC
              Body Send DoB 1'm booking itfor7 o'clock tom on'
                                                             ow


       Page53 - AflidavitofClinton Lindsly                      USA O V ersion Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 55 of 58
                            *




            AuthorLindaLupo(100002949580593)
            Sent2019-11-10 04' '            TC
            Body

            Authorl'lotllead Box(100002195794326)
            Sent2()l9-11-10 06:35:00 UTC
            Body Yeah tomorrow nightat7

            Authorllotl-leadBox (100002195794326)
            Sent2019-11-12 02:50:43 UTf.
                                       '
            Body F1ighttomorrow

            AuthorLindaLupo(100002949580593)
            Sent2019-11-12 08:14:36 UTC
            Body Ok ,l'
                      m ready

            AuthorHotl-lead Box(100002195794326)
            Sent2019-1l-12 18:32:59 UTC
            Body YourflightIcaveat5 o'clock pm butbeatthe aim ortby 3:50 so
            you canm akeitthrough thegatts

            AuthorI-indaLupo(100002949580593)
            Sent2019-ll-12 l9:38:27 U TC
            Body Absoltltely,thatsperfectforme

            AuthorHotllead Box(100002195794326)t
            Sent20l9-11-12 19:58234 UTC
            Body Leaveat5:50 am flightbook for7:00 am

            AuthorLindaLupo(100002949580;5
            Seut2019                    .,
                                          93)
                     11-12 20:05:23 UTC
                      -

            Body Okey doke.1'11bethere.

            Authorl'lotlleadBox (100002195794326)
            Sent2019-1l-13 03:46:39 UTC
            Body You sentaphoto.
            Attachlnentsimage-551937292044398(551937292044398)
            Typeimage/jpeg
            Size 58804
            URL https://attachm ent.l sbx.conl/nnessaging attacl)
                                                         -

            nAent.l
                  nlppr
                      .
                      /aid=ss1937292044398c1:1 z11(1'
                                                    nrm 1d.% 2
            4cz&-
                zNAr4Al;M SLqdOlCQVy1uYt7.
                                         1h1yPZ&uid=1000
            02195794326&acc1d=100002195794326&p14:'1
            en=0&hasl1=AQBNg 6Z8fsKllQ3iibFeTBKuDxp.
                                                   1
       Page 54 - AftidavitofClinton Lindsly                    USAO Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 56 of 58
                           <




            YyVPl)'ozST277lOZg
            Photo 1d:
            551937292044398

            *Tlnepicturede icted aUnited Airlinesconfinnation fbrthc purchaseofa flightsentto
            em ai                        with confil-mation numberDNG7RG from Fort
            '
            Lauder a e, or1 a eparting7:00 a.m .)toPortland,Oregon(arriving 12. .l5p.m.)
            purclnased by aVisa endingin 670lon Novem ber 13. 2020.

            Authorl-inda Lupo(100002949580593)
            Sent2019-ll-l3 03:47:33 UTC
            Body See you tomorrow

            A uthor
            LindaLupo(100002949580593)
            Sent2019-11-13 20:03:20 UTC
            Body Justlanding

            AuthorLindaLupo(100002949580593)
            Sent2019-ll-13 20:23:l6 UTC                                .

            Body W'aiting on my bag ,butl'm downstairsatUnited .Lm k when your
            hereplease

            AuthorHothlead Box (100002195794326)
            Sent2019-11-13 20:40:24 UTC
            Body Herc

            AuthorLindal-upo(100002949580593)
            Sent2019-l1-13 20:40:37 U'l
                                      -C
            Body Be rightthere

            AuthorHotl-lead Box (100002195794
                                            ,326).
            Sent2019-11-l3 20:41:35 UTC
            Body Ok we arehere
                                             Conclusion

                  Based onthe foregoing,1haveprobablecauseto believe,and ldo believe,that

      MILLS,FLETCIIER,andJORDAN committedviolationsof18 U.S.C.jl344 -BankF?-J?
                                                                             ,f#'
                                                                                ,
      l8U.S.C.j1349..Conspiracyto (7t)r?0???2
                                            '/BankFraud;and 18U.S.C.j 1028,
                                                                          * -Aggra%'
                                                                                   ated



       Page55 - AffidavitofClinton Lindsly                  USAO Version Rev.O etober2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 57 of 58
                               <



                   -/
      ldentity r/it?'?. 1therefore requestthatthe Cou1
                                                     4 issue acriminalcomplaintand an-
                                                                                     estNvan-antfor
      M ILLS,FLETCH ER,and JORDAN.

              90.     Priorto being subm itted to the Court,theproposed complaintand the arrest

      warrantswerea11reviewedbyAssistam U'nitedStatesAttorney(ItAUSA'''
                                                                      )Quinn Harringtonand
                                                 k

      A USA Harringtonadvised me that,in hisopiniolp,the affidavitand complaintare Iegally and

      factually stlfficientto establish probable cause to supporttheissuance ofthe requested criminal
      complaintand arrestwarrants.

                                           Requestfor Sealing

                      ItisrespectfullyrequestedthattheCourtissue an ordersealingsuntilfurther

      orderofthe Cotlr'
                      t,allpaperssubm itted in supportoftherequestedsearch warrant,includingthe

      application,thisaftidavit,theattachments,and tl4ereqtlested search warrant. lbclieve that

       sealing thesedocuments isnecessary because the infol
                                                          nnation to be seized isrelevantto an

       ongoillg investigation,and any disclosure oftheinformation atthistime m ay causeflightfrom

      prosecution,causedejtructionofortamperingwithevidence,orotherwiseseriouslyjeopardize
       an investigation.Prem ature disclosureofthecontentsoftheaffidavit,the crim inalcom plaint,

       and thearrestwaln-
                        antattachments,and the requested search warrantm ay adverscly affectthe
                                                                                     N..
                                                                                       q
       integrity ofthe investigation.                        / f,,    .
                                                                     ..              eJvs
                                                            . t
                                                            .                        t.,(
                                                            tNex
                                                            v ..     'x
                                                                        ''    '?'*
                                                                                  - -.e
                                                                                           )
                                                                                           z

                                                            CLIN TON LINDSLY
                                                            SpecialA gent,DHS/ICE/HSI
              Subscribed and swonnto beforen4e this .?
                                                     w
                                                       C:;-. day ofFebruary 2020.
                                                       ,
                                                     .. .




                                                            t                     é
                                                                                  :                     (
                                                                                  T.. j .-              j
                                                                                  ,
                                                             $                .                .   ,.
                                                                          g
                                                                                                        k
                                                            lION ORA BIXE YOULEE Y IM YOU
                                                            Unitcd StatesM agistrateJudgc
        Page56 - A ffidavitofClinton Lindsly                       IJSAO Version Rev.October2015
Case 0:20-mj-06144-JMS Document 1 Entered on FLSD Docket 03/09/2020 Page 58 of 58
                                   *                                                     *




                                                                                 a'' ,
                                                                    Case No. '.,-7.'
                                                                                  .. .

   DAMIAN BERNARD FLETCHER aka 'Box,''etal




                                             ARREST SVARR ANT
         Any authorized law enforccmentofficer

        YOU ARE COM MANDED toarrcstandbringbeforeaUnitedStatesmagistratejudgewithoutunnecessarydelay
hulnteofpersonrobearrestedy :AMI
                               Ay BERNARD FLETCHERaka''Box.'et-p.
                                                                l                     .
                                                                                      -.--...
                                                                                            --.--...-,
whoisaccusedofan of'
                   fenseorviolationbasedonthefollowingdoculnentfiled witbthecourt:
(D lndictment         D Supersedinglndictment    (
                                                 :
                                                 7 lnformation          7
                                                                        ,7Supersedinglnformation V
                                                                                                 q Complaint
(
D Probation ViolationPetition      7
                                   '
                                   D SupervisedRelease ViûlationPetition               i
                                                                                       7 ViolationNotice D
                                                                                                         ' OrderoftheCou1
                                                                                                                        4

Thisoffense isbriefly describedasfollows:
 Conspiracy to Comm itBank Fraud
 Bank Fraud
 Aggravated Identi
                 ty Theft




Cityandstate:
                                                      )
                                                     ,,


                                                          R eturn
         ThisNvarrantue
                      asreceivedon isiate)
at(c.:z't7?7Jstate)

D ate:
